            Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 1 of 68 PageID #: 117




                          VIA ECF

                          April 30, 2019

                          Hon. Pamela K. Chen, U.S.D.J.
                          United States District Court, E.D.N.Y.
                          255 Cadman Plaza East
                          Brooklyn, NY 11201-1800

                          Re:     Gold v. Shapiro, Dicaro, & Barack, LLC, et al. (1:18-06787)

                          Dear Judge Chen:

                                 We represent Defendants, Select Portfolio Servicing, Inc. (“SPS”) and The
Adam M. Swanson
Partner
                          Bank of New York Mellon Trust Company, Trustee (“BONY”) (collectively,
T. 203-399-5928           “Defendants”) in the above-captioned matter. Pursuant to Your Honor’s March 21,
F. 203-399-5810           2019 and March 22, 2019 Orders, we submit this supplemental letter in further
aswanson@mccarter.com
                          support of Defendants’ Motion to Dismiss.
                                                       PROCEDURAL POSTURE
                                   In light of the previous submissions,1 and the Court having held oral
McCarter & English, LLP   argument on Defendants’ dismissal motion, we provide only a brief background.
One Canterbury Green
201 Broad Street          This FDCPA dispute centers on two underlying events: (1) letters sent to Plaintiff
Stamford, CT 06901        Yosef Gold (“Gold”) in October 2017, warning him he was at risk for foreclosure for
T. 203.399.5900           failing to repay a $600,000 debt; and (2) BONY commencing a foreclosure action on
F. 203.399.5800
www.mccarter.com          January 17, 2018 in New York state court (“2018 Foreclosure Action”). In the 2018
                          Foreclosure Action, co-defendant Shapiro, DiCaro & Barak, LLC (“SDB”) was
                          BONY’s foreclosure counsel, BONY the plaintiff and SPS the servicer of the
                          mortgage. Here, Defendants have moved to dismiss and the Court held oral
                          argument on March 21, 2019 and ordered supplemental briefing.
BOSTON                            The Court’s supplemental Order directed the parties to address three issues:
                          (1) the Supreme Court's recent decision in Obduskey v. McCarthy & Holthus LLP; (2)
HARTFORD                  the Second Circuit's decision in Arias v. Gutman, Mintz, Baker & Sonnenfeldt LLP;
                          and (3) the applicability of New York General Business Law § 349 to the October
STAMFORD
                          2017 letters. As discussed further below, the Supreme Court’s Obduskey decision
                          bolsters Defendants’ dismissal motion; the Second Circuit’s Arias decision does not
NEW YORK
                          apply; and the New York General Business Law is inapplicable to this non-
NEWARK
                          consumer-oriented action.
                                                               ARGUMENT
EAST BRUNSWICK
                                 This Court may dismiss all claims against BONY and SPS without reaching
PHILADELPHIA              any of the supplement Order issues because: (1) all FDCPA causes of actions
                          stemming from the October 2017 Letters are time-barred, leaving only the single act
WILMINGTON                of commencing the 2018 Foreclosure Action as an alleged FDCPA violation; (2) SPS
                          was not a party to the 2018 Foreclosure Action and cannot be liable for commencing
WASHINGTON, DC
                          1
                           SPS and BONY incorporate by reference their previous dismissal submissions to the Court
                          and any capitalized terms herein shall have the same meaning as previously defined.




                          ME1 30308342v.1
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 2 of 68 PageID #: 118

           April 30, 2019
           Page 2



           it;2 and (3) BONY, the plaintiff in that action, is a creditor and not liable under the
           FDCPA,3 15 USC § 1692a(6)(F).
          I.     A Successful Affirmative Defense Does Not Make a Lawsuit a Sham or
                 Frivolous
                   The single event before the Court’s consideration—the commencement of the
           2018 Foreclosure Action—cannot be a violation of the FDCPA. BONY had the right
           to commence the 2018 Foreclosure and made no misrepresentation about the debt.
           (See Def. Ltr. Br. (03/01/2019) (“Defs. Br.”), at p. 2, available at ECF Doc. No.26.)
           To find that Plaintiff’s state an FDCPA claim, the Court must hold that Gold’s statute
           of limitations affirmative defense extinguished the mortgage debt or rendered
           commencement of the 2018 Foreclosure Action frivolous and a sham. This is not
           true as a matter of New York law because (1) the statute of limitations does not
           discharge a debt, it only bars a remedy (Defs. Br., at p. 1-2) and (2) a waivable
           procedural bar cannot convert an otherwise meritorious lawsuit into a frivolous one.
           Id. Such a holding would defy the purpose of the FDCPA and violate Constitutionally
           protected rights by transforming an affirmative defense into an element of the prima
           facie case and punishing losing litigants for exercising First Amendment rights.
                      A.       Midland Funding, LLC v. Johnson is Controlling

                    Gold’s claims fail as a matter of law because he does not allege that there
           was any misrepresentation of the debt. Gold has not and cannot dispute that the
           debt underlying the 2018 Foreclosure Action was due and owing. The Supreme
           Court, on point, has recognized that the expiration of statute of limitations does not
           extinguish a debt. See Midland Funding , LLC v. Johnson, 137 S. Ct. 1407, 1411
           (2017). In Midland Funding, the Supreme Court held that a debt collector’s filing of a
           proof of claim in bankruptcy where the debt is time-barred is not a violation of the
           FDCPA. Id. The Supreme Court instructed that state law controls the inquiry and
           observed that, “the law of many States, provides that a creditor has the right to
           payment of a debt even after the limitations period has expired.” Id. The Court
           emphasized that bankruptcy law -- like New York law -- treats the statute of
           limitations as an affirmative-defense to recovery of a debt. Id. at 1412 (“The law has
           long treated unenforceability of a claim (due to the expiration of the limitations
           period) as an affirmative defense.”).

                   The reasoning of Midland Funding controls. Even if a claim is not ultimately
           enforceable, that does not render it misleading, deceptive, or a sham. See Id.
           (stating there is “nothing misleading or deceptive in the filing of a proof of claim” even
           when the statute of limitations on the debt has expired). Furthermore, in Midland
           Funding, the Supreme Court explained that one reason it would not create FDCPA

           2
               Plaintiff has not plausibly alleged an alter-ego theory of liability.
           3
             If the Court dismisses the FDCPA claims, the Court should decline to exercise supplemental
           jurisdiction over the state law claims. See Kolari v. New York-Presbyterian Hosp., 455 F.3d
           118, 122 (2d Cir. 2006) (“[I]n the usual case in which all federal-law claims are eliminated
           before trial, the balance of factors . . . will point toward declining to exercise jurisdiction over
           the remaining state-law claims.”).




           ME1 30308342v.1
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 3 of 68 PageID #: 119

           April 30, 2019
           Page 3



           liability for filing a proof of claim on a time-barred debt was because it shifts the
           burden to creditors to investigate the merits of affirmative defenses to recovering a
           debt, whereas the state law puts that burden on the debtor. Id. at 1415. That is
           exactly what Gold is asking of this Court – to shift the burden to BONY to assess the
           strength of his defenses before it could lawfully bring suit to recover a $600,000
           mortgage debt.

                     The FDCPA was enacted to protect consumers from unscrupulous debt
           collectors – not to de facto change state law by shifting burdens, or to proscribe the
           exercise of legitimate rights. Many affirmative defenses are available to defendants
           facing foreclosure, especially in a court of equity and any of those defenses might
           ultimately succeed—as did Gold’s here. However, creating FDCPA liability for an
           alleged consumer having succeeded on a defense would expose debt collectors to
           liability every time a consumer defeats a creditor’s claim, require creditors to assess
           the merit of borrowers’ defenses pre-suit, and open a Pandora’s box of litigation.
           The Supreme Court declined the opportunity to establish this burden in Midland
           Funding and so should this Court here.

                   B.        Arias v. Gutman. Mintz, Baker & Sonnenfeldt is Inapplicable

                   The Second Circuit’s decision in Arias v. Gutman, Mintz, Baker & Sonnenfeldt
           LLP, 875 F.3d 128 (2d Cir. 2017) does not foreclose Defendants’ arguments
           regarding the applicability of Midland Funding. In Arias, a judgment debtor (Arias)
           received notice that his bank account had been garnished and certain funds frozen
           but contended that the funds were exempt from execution as Social Security Income
           (SSI) and advised the judgment creditor’s counsel of same. Id. at 132. Although
           Arias even supplied copies of bank statements showing all deposits in the account
           were from SSI, defendant instructed him to make a payment on the debt to have the
           frozen funds released. Id. Arias submitted an exemption claim form pursuant to a
           statutory scheme and the judgment creditor made a motion to the court objecting to
           the debtor’s claim. Id. at 132. At the hearing on the exemption claim, when Arias
           showed the state court the same bank records he had previously given defendant,
           counsel withdrew its objection and conceded all funds were exempt from execution
           as SSI. Id. at 133-34.

                   The Second Circuit, reversing the dismissal below, found that the defendant
           debt collector, the judgment creditor’s counsel: (1) made material misrepresentations
           regarding the exemption of the SSI funds in litigation papers, Id. at 137; (2) had an
           affirmative statutory duty as a matter of New York law to assess whether the funds it
           garnished were exempt under New York law, Id. at 139; and (3) violated the statute
           and its statutory duty when it refused to recognize debtor’s funds were exempt and
           release them as the statute affirmatively required, Id. at 139. Arias is not applicable
           here because:

               1. The New York statutory garnishment scheme in Arias, placed the burden on
                  the creditor to establish its right to the debtor’s funds, Id. at 132, whereas
                  here BONY already had a right to payment of the $600,000 mortgage -- and
                  sought to enforce that right in court – while the burden to establish the statute
                  of limitations defense was on Plaintiff.




           ME1 30308342v.1
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 4 of 68 PageID #: 120

           April 30, 2019
           Page 4



               2. In Arias, there were multiple material and express misrepresentations by the
                  debt collector which violated the FDCPA. For example, even though
                  defendant knew every SSI dollar in Arias’s account was exempt, in an
                  affirmation filed with the court the defendant debt collector represented, “[t]he
                  comingling of personal funds with exempt funds transforms the opening
                  balance into personal; and non-exempt monies.” Id. at 133. The statement
                  was utterly false because no personal funds had been deposited. Here, Gold
                  does not allege any such misrepresentation.

               3. The debt collector in Arias violated New York law. The statutory exemption
                  scheme did not just exempt certain funds or give the creditor a right to object
                  to a claim of exemption, the statute affirmatively required that the funds be
                  released if shown to be exempt and then the creditor could object if it had a
                  good faith basis. Id. at 139. This placed a good faith duty on the creditor to
                  determine whether the funds were exempt and release them if they were not.
                  Here, BONY had no such duty under New York law.

                   The situation in Arias was much different than here. For example, here the
           statute of limitations Gold raised was a waivable defense while in Arias the SSI
           exemption was not waivable because even if the debtor did not object to his SSI
           funds being seized, seizure would still be unlawful. See also N.Y. C.P.L.R. § 5222-
           a(d) ("The burden of proof shall be upon the judgment creditor to establish the
           amount of funds that are not exempt.").

                   The Arias court touched on Midland Funding, but found that garnishment of a
           bank account was unique with less protection than a bankruptcy proceeding. Arias,
           875 F.3d at 137. In fact, as discussed in Arias, almost the whole garnishment
           proceeding is extra-judicial and the state court is only involved at the tail-end if the
           creditor objects to the exemption. Id. at 132. In comparison, a “state foreclosure
           process is highly regulated and court controlled.” Derisme v. Hunt Leibert Jacobson
           P.C., 880 F. Supp. 2d 339, 365 (D. Conn. 2012). Foreclosure actions are more akin
           to a consumer bankruptcy proceeding in that there are considerable and bona fide
           protections to the debtor. Indeed, in Obduskey the Supreme Court recently
           recognized the protections to foreclosure defendants and exempted mortgage
           creditors from FDCPA liability in nonjudicial foreclosures altogether, as discussed in
           the next section.

                  Regardless, the critical fact of Arias remains unchanged: the creditor’s
           counsel made patently and outrageously false misrepresentations and violated New
           York law in an effort to garnish the debtor’s SSI funds – which were exempt by law.
           Nothing of the sort is even alleged to have happened here.

         II.   Under The Supreme Court’s Reasoning in Obduskey, a Party Foreclosing a
               Mortgage is not a “Debt Collector” Under the FDCPA and Not Liable

                   In Obduskey v. McCarthy & Holthus LLP, the Supreme Court held that a law
           firm representing a secured lender to nonjudicially foreclose a mortgage was not a
           “debt collector” under the FDCPA. Limiting its decision to nonjudicial foreclosures,
           the Supreme Court declined to answer whether parties principally engaged in



           ME1 30308342v.1
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 5 of 68 PageID #: 121

           April 30, 2019
           Page 5



           enforcing security interests in judicial actions were similarly exempt. However, the
           Supreme Court did reject the reasoning of the Second Circuit in Cohen v. Rosicki,
           Rosicki & Assocs, P.C., holding for this Circuit that enforcers of security interest are
           “debt collectors” under the FDCPA. Moreover, the Supreme Court endorsed what
           had been the controlling logic of most district judges in the Second Circuit prior to
           Cohen. In light of Obduskey, the holding and reasoning of Cohen no longer applies.

                   A.        The Obduskey Rationale Focuses on the Definition of “Debt Collector”

                   The Obduskey decision stems from a prior suit by the homeowner, Obduskey
           to stop nonjudicial foreclosure proceedings when he disputed the debt under the
           FDCPA. 139 S. Ct. 1029, at 1035. The district court dismissed the case, holding
           that the law firm was not a “debt collector” within the meaning of the FDCPA because
           it was enforcing a security interest. Id. The Supreme Court affirmed the Tenth
           Circuit’s reversal, holding that law firms (or other entities) engaged in the
           enforcement of a security interest in nonjudicial foreclosure proceedings are not debt
           collectors subject to the FDCPA. To arrive at the holding, the Supreme Court looked
           to the text of the statute and the legislative history and reasoned that the explicit
           inclusion of security interest enforcers as entities subject to FDCPA liability in one
           specific section meant that Congress intended to exclude them from the definition of
           debt collector all the other sections. Further, the Court opined on the judicial
           protections inherent in nonjudicial foreclosure proceedings.

                   B.        The Rationale of Cohen Rejected the Distinction Now Expressly
                             Recognized in Obduskey

                    Prior to the Second Circuit decision in Cohen, “[t]he majority of courts in this
           Circuit that have considered this issue have held that the enforcement of a security
           interest through foreclosure proceedings that do not seek monetary judgments
           against debtors is not debt collection for purposes of the FDCPA.” Hill v. DLJ Mortg.
           Capital, Inc., No. 15-cv-3083 (SJF) (AYS), 2016 WL 5818540, at *7 (E.D.N.Y. Oct. 5,
           2016), aff’d, 689 Fed. App’x 97 (2d Cir. 2017). The reasoning of these courts was
           spot-on with Obduskey. But Cohen reversed the majority of the Second Circuit
           district judges and held that FDCPA “liability is defined not in terms of whether the
           relief sought is money or property, but in terms of whether the debt collect’s
           collection is in connection with that consumer’s obligation to pay. In other words, the
           FDCPA itself does not make a distinction between an obligation itself grounded in
           money or property[.]” 897 F.3d 75 at 83.

                    On the contrary now, the Supreme Court said in Obduskey that there is such
           a distinction to be drawn in the FDCPA. Although the Obduskey opinion did not itself
           reach whether there is FDCPA liability for judicial enforcement of security interests, it
           explicitly rejected the reasoning underlying Cohen and recognized the statutory
           distinction. So, after Obduskey, the Cohen court was wrong because the FDCPA
           does explicitly exempt liability for enforcement of nonjudicial security interests in all
           but one subsection and does draw the distinction the Cohen court rejected. The
           reasoning of the majority of the district judges in this Circuit pre-Cohen, which was in
           full agreement with Obduskey has now been approved by the Supreme Court in




           ME1 30308342v.1
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 6 of 68 PageID #: 122

            April 30, 2019
            Page 6



            Obduskey. And the opposite is also true, the Second Circuit’s rejection of that
            reasoning has been abrogated.4

                    Finally, Cohen held that the purpose of every mortgage foreclosure is to
            obtain payment of the underlying debt and therefore all foreclosures are subject to
            FDCPA liability. The Supreme Court held the opposite and thus not every
            enforcement of a security interest--particularly with respect to residential
            foreclosure—subjects creditors to FDCPA liability. Were the Second Circuit to revisit
            Cohen in light of Obduskey, the outcome would be different and in line with
            Obduskey.

                    C.        BONY Never Sought a Deficiency Judgment

                    Lastly, BONY did not seek a deficiency judgment in the 2018 Foreclosure
            Action. BONY literally only sought to enforce its security interest. There is no
            meaningful distinction between a nonjudicial foreclosure and a judicial foreclosure
            that does not seek a deficiency judgment. The Supreme Court noted in Obduskey
            that the nonjudicial foreclosure process in Colorado provided protections for
            homeowners—as does New York, evidenced by, among substantial other
            protections, a separate civil division part dedicated to protections for homeowners.

         III.   The NY General Business Law is Not Applicable to the Letters and The §
                349 Count Should Be Dismissed

                     The Court should decline to consider the NY GBL count if it dismisses the
            FDCPA count. Although the allegations related to the Letters are statutorily time
            barred under the FDCPA and not the NY GBL, there are limited circumstances when
            a federal court should exercise supplemental jurisdiction after dismissing all federal
            claims and this is not one of those circumstances. Cohen v. Postal Holdings, LLC,
            873 F.3d 394, 404 (2d 2017) (Calabresi, J., concurring) (“It is important to emphasize
            that when appellate courts review district courts' decisions to exercise supplemental
            jurisdiction after all federal claims have been dismissed, the default rule is that
            federal courts should not decide related state-law claims unless there is good reason
            for doing so.”). No diversity jurisdiction exists in this action as both Plaintiff and
            Defendant SDB are citizens of New York. See Amended Complaint (D.E. 12).

                    In the event that the Court does reach the NY GBL count 12(b)(6) analysis, it
            should dismiss this count as well. To state a claim pursuant to § 349, a plaintiff must
            allege (1) that the defendant's acts were consumer oriented; (2) that the acts or
            practices are "deceptive or misleading in a material way," and (3) that the plaintiff
            has been injured as a result. Goshen v. Mut. Life Ins. Co. of N.Y., 98 N.Y.2d 314,
            324, 774 N.E.2d 1190, 746 N.Y.S.2d 858 (2002).


            4
              A second aspect of Cohen that Obduskey obviated is the Second Circuit’s reliance on the
            FDCPA venue provision. Id. at 83. The Supreme Court observed that focusing on that
            provision “ma[d]e too much of too little.” Obduskey, 1039. Put simply, the Court held that just
            because the Act anticipated that a debt collector could bring an action relating to real property
            does not mean that entities become debt collectors by bringing such action. Id.




            ME1 30308342v.1
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 7 of 68 PageID #: 123

           April 30, 2019
           Page 7



               A. The Letters are Not Consumer Oriented

                   To be consumer oriented, defendant's “acts or practices must have a broad
           impact on consumers at large." New York Univ. v Continental Ins. Co., 87 N.Y.2d
           308, 320, 662 N.E.2d 763, 639 N.Y.S.2d 283 (1995). For example, a dispute
           between an insurer and insured about policy coverage is not a consumer-oriented
           claim. Shapiro v. Berkshire Life Ins. Co., 212 F.3d 121 (2d Cir. 2000). The Letters
           are not consumer oriented and affect only Gold with no broad impact on consumers
           at large. These were individualized letters sent to one person. Gold only makes a
           barebones, conclusory allegation that the Letters were consumer oriented without
           alleging any facts to support that conclusion. As a matter of law, Gold fails to state a
           claim because even viewing the facts in the most favorable light towards him, there
           is no allegation to support the Letters were consumer oriented.

               B. A Foreclosure Lawsuit is not Consumer Oriented

                  Commencement of the 2018 Foreclosure Action would not be actionable
           under NY GBL. The Eastern District has specifically held that a GBL § 349 claim
           premised on the actions of a mortgage holder filing a foreclosure fails to state a claim
           because it is not consumer-oriented conduct. See Rice v. Schaefer, 2018 U.S. Dist.
           LEXIS 167152 at *16-17 (E.D.N.Y. Sept. 27, 2018). In Angermeir v. Cohen, 14
           F.Supp 3d 134 (S.D.N.Y. 2014) the court held that filing a lawsuit was not “consumer
           oriented” under GBL 349 and the court dismissed plaintiff’s claim. Id. at 156-57.
           Here, instituting a foreclosure lawsuit is similarly not “consumer oriented.” See id.
           (holding that even allegations of "false statements" and "fraud on the court[s]" fail to
           plead a consumer-oriented conduct under N.Y. Gen. Bus. Law § 349).

                   In Midland Funding, LLC v Giraldo, the question before the court, one of first
           impression, was: “May a debt buyer, suing as the alleged assignee of a claimed
           consumer debt, be countersued for violating GBL §349 based on allegations that it
           commenced the lawsuit without any evidence that could prove the claim?” 961
           N.Y.S.2d 743 (2013). The court answered no when a lawsuit is commenced in good
           faith. Id. at 756 (stating that “allegations of liability in an assigned debt matter may
           not be deemed "deceptive" when a debt buyer commences a lawsuit, in good faith,
           without having proof in hand, as long as evidence supporting the claim is readily
           available.”). No bad faith was ever alleged here and nor could it be, because there
           was no misrepresentation about the debt. The lawsuit was objectively commenced in
           good faith and the assertion of an affirmative defense does not change that.

                   As discussed above, the assertion of an affirmative defense does not
           distinguish the debt or make the initial lawsuit frivolous.5 This is not a situation
           where the creditor filed a foreclosure action without possession of a note or valid
           assignment. Nor is it a situation where there was any misrepresentation about the
           amount of debt owed. BONY had the right to institute the foreclosure just as Gold
           had the right to assert an affirmative defense. Gold’s defense happen to be


           5
             Indeed, the litigation related to the original foreclosure of Gold’s property is still ongoing,
           thus demonstrating merit.




           ME1 30308342v.1
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 8 of 68 PageID #: 124

           April 30, 2019
           Page 8



           successful but that does not and cannot transform the valid 2018 Foreclosure Action
           into a frivolous lawsuit warranting NY GBL liability.

               C. Sending a Statutorily and Contractually Mandated Letter and Notice is Not
                  Deceptive or Misleading

                   Defendants cannot be liable under the NY GBL for sending a statutorily
           prescribed letter because such letter cannot be deceptive. The October 5 Letter
           (annexed hereto as Exhibit 1) was sent in compliance with NY RPAPL § 1304 (a
           copy of the statute is annexed as Exhibit 2). Defendants’ October 5 Letter
           substantially recites the exact statutorily mandated text and, therefore per se cannot
           be deceptive in violation of NY GBL. The October 6 Letter (annexed hereto as
           Exhibit 3) was sent in compliance with BONY’s contractual obligation under
           paragraph 22 of Plaintiff’s mortgage loan (a copy of the mortgage is annexed as
           Exhibit 4). of Defendant’s letter substantially states precisely the notice that Plaintiff
           was entitled to receive and BONY was obligated to send. These Letters were
           conditions precedent to BONY filing a lawsuit, without which BONY’s lawsuit could
           have been dismissed. See Citibank, N.A. v Conti-Scheurer, 2019 N.Y. App. Div.
           LEXIS 2908, *9, 2019 NY Slip Op 02846, 3, 2019 WL 1646460 (noting that several
           cases held that a defendant in a mortgage foreclosure action can establish her or his
           prima facie entitlement to judgment as a matter of law dismissing the complaint
           simply by submitting an affidavit denying receipt of a RPAPL 1304 notice).

                   Consequently, neither a letter with text specifically prescribed by statute, nor
           a notice the Plaintiff contractually agreed to accept can be deceptive or misleading
           and violate the NY GBL. See U.S. Bank National Assoc. v Fields, 2012 N.Y. Misc.
           LEXIS 4025, *27, 2012 NY Slip Op 32204(U), 9 (striking affirmative defense by
           borrower in mortgage foreclosure that lender violated NY GBL where, among other
           things, lender complied with RPAPL 1304 notice). Moreover, since these Letters
           were conditions precedent to BONY’s exercise of its right to petition the Court under
           the First Amendment, indirectly proscribing the Letters through application of the
           FDCPA would result in the tail wagging the dog and violate the Noerr-Pennington
           doctrine.6




           6
             Defendants renew their argument that they are immune from liability in this entire
           lawsuit because all Defendants were attempting to do was exercise First Amendment
           rights by filing a lawsuit that was not a sham. Using the FDCPA to penalize
           Defendants for doing that violates the most basic of Constitutional rights. See Singh
           v. NYCTL 2009-A Tr., 683 F. App'x 76, 77 (2d Cir. 2017). (“[T]he Noerr-Pennington
           doctrine encompasses all petitioning activity, including ‘concerted actions before
           courts and administrative agencies’ and ‘concerted efforts incident to litigation, such
           as pre-litigation threat letters and settlement offers.’” ).



           ME1 30308342v.1
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 9 of 68 PageID #: 125

           April 30, 2019
           Page 9



        IV.    Conclusion

                  For these foregoing reasons, Defendants respectfully request that the Court
           dismiss this action.

           We thank the Court for its consideration.

           Respectfully submitted,

           /s Adam M. Swanson




           ME1 30308342v.1
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 10 of 68 PageID #: 126




                             EXHIBIT 1
       Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 11 of 68 PageID #: 127

                             SELECT
                             / fir.'fi hajj
                             SERVICING,                       inc.



October            5, 2017




                              YOSEF GOLD
                 g            1301 47TH ST
                              BROOKLYN,   NY 11219




Account               Number:             0016092942
Property              Address:            1251 42ND                  ST 5 5
                                           BROOKLYN,                   NY 11219




Dear            Customer(s):


                                                              YOU               MAY             BE AT RISK  OF                              FORECLOSURE.
                                           PLEASE                         READ                 THE  FOLLOWING                                 NOTICE   CAREFULLY

As        of      October                   5,        2017,                your               home            is        1922         days             and           $307,409.68                          in     default.                  Under
New            York           State              Law,           we          are           required                 to     send         you           this         notice             to     inform             you        that         you      are
at     risk       of     losing             your              home.


Attached                     to    this         notice               is     a      list       of     government                      approved                       housing                 counseling                        agencies               in
your            area              which               provide                     free             counseling.                     You           can             also        call          the         NYS              Office            of    the

Attorney                 General's                       Homeowner                                  Protection                    Program                   (HOPP)                   toll-free            consumer                       hotline
to        be          connected                          to          free             counseling                          services                   in      your             area               at       1-855-HOME-456
(1-855-466-3456),                                       or       visit             their            website                at      http://www.aqhomehelp.com/.                                         .com/.             A      statewide

listing           by      county                 is     also          available                      at
http://www.dfs.ny.gov/consumer/mortg_nys_np__counseling_agencies.htm.                                                                                                                                                             Qualified
free           help          is    available;                        watch                 out        for     companies                         or        people             who            charge               a      fee      for       these
services.



Housing                  counselors                           from                New              York-based                      agencies                      listed         on         the         website                 above            are
trained                 to         help               homeowners                                    who            are            having                  problems                        making                their            mortgage
payments                      and          can          help              you         find          the       best         option           for           your          situation.                If you          wish,           you          may
also           contact              us      directly                  at        800-635-9698                              and        ask        to        discuss             possible                  options.


While            we          cannot              assure                    that           a    mutually                  agreeable                   resolution                  is       possible,                  we       encourage
you        to         take          immediate                         steps                   to     try     to         achieve             a        resolution.                      The             longer            you        wait         the
fewer            options                  you         may            have.




                                                                                                           00137825000058010900
        Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 12 of 68 PageID #: 128




If      you        have               not       taken              any          action                to        resolve            this           matter              within                   90      days          from             the        date          this
notice                 was          mailed,                  we         may            commence                           legal          action             against                       you          (or        sooner                if you          cease
to       live      in      the           dwelling                  as     your               primary                residence.)


If you             need               further            information,                               please             call        the       New            York                 State               Department                         of      Financial
Services'
                                 toll-free                   helpline                      at        800-269-0990                                 or       visit                the            Department's                                website                  at
http://www.dfs.ny.gov.


IMPORTANT:                                    You            have             the          right          to     remain             in      your           home                  until           you          receive               a      court            order

telling            you           to       leave              the        property.                         If a     foreclosure                         action              is      filed            against              you          in      court,          you
still         have            the           right       to         remain                  in       the         home           until         a     court              orders                   you           to    leave.                  You         legally
remain                  the         owner               and             are          responsible                       for        the        property                      until           the         property                is       sold           by     you
or       by       order             of       the       court             at     the             conclusion                    of       any         foreclosure                             proceedings.                           This           notice               is
not        an          eviction                    notice,              and           a      foreclosure                       action              has           not            yet            been           commenced                             against
you.



Sincerely,


Select                 Portfolio                   Servicing,                       Inc.


          Esta            carta              contiene                   información                             importante                    concerniente                                 a     sus          derechos.                       Por

                  favor,              traduzca                     esta             carta.            Nuestros                    representantes                                   bilingües                      están           a      su
                         disposición                           para            contestar                        cualquier                 pregunta.                        Llamenos                          al    numero
                                                       800-831-0118                                   y        seleccione/marque                                      la        opción                2.


                This          communication                                   from              a    debt          collector                 is    an       attempt                       to     collect             a     debt            and

                                              any        information                               obtained                will        be     used              for         that           purpose.


                                               New            York                           - Collection                                                License                      ¹    1170514
                                                                               City                                            Agency
       Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 13 of 68 PageID #: 129

                                                                        Foreclosure              Prevention         Counseling

If you      are        having       trouble         paying     your   mortgage       or are at risk of foreclosure,             contact      a not-for-profit       housing
counselor             in your      area.        Not-for-profit      housing      counselors   provide      free,   professional         advice.     They     can help you
assess      your options,                    negotiate      with your     lender    and find free    legal    services     and other         resources        in your area.
The    following       not-for-profit      housing     counseling      organizations     have  received   some   type                                                     of    public   funding            to
provide      foreclosure        prevention     services.    It's always     a good   idea to call in advance   to see                                                     if an    appointment              is
necessary        and what,        if any, documents       you should      bring with you.

                                    Be wary            of companies              and individuals    who promise      to help save your                                home        from
                                  foreclosure             in exchange            for the payment     of fees upfront.     New York law                                prohibits          the
                                                               collection        of such   fees except    in limited  circumstances.


If you    live         in   New         York        City,   you    can  contact      the Center     for                    New       York     City        Neighborhoods               (CNYCN)               at
646-786-0888.                  CNYCN               partners     with   more     than    50 agencies                        and      coordinates             foreclosure           prevention             and
intervention            services            in all five       boroughs.        It can       help    you    find    the    right    services        for    your   needs.


Please         note     that      the      State     cannot       guarantee           the    advice       of any     individual          housing         counseling            agency.          However,
many   of these                agencies            have       adopted        National        Industry     Standards               for   Homeownership                  Counseling               to ensure
that homeowners                    receive          quality      and      professional         counseling.


Also     note     that      the     list     may not          include   all publicly             funded        agencies           in New      York       that are providing      foreclosure
counseling   services.                      The  New           York   Division    of         Homes            & Community               Renewal          is continually    working      to add
new agencies     to the                    list.


For     more      information                on    avoiding        foreclosure           visit     the    New     York      Department             of    Financial        Services             website      at
www.dfs.ny.gov.


The      U.S.     Department          Housing of    and Urban      Development    (HUD)     also sponsors       housing      counseling     agencies
that     can      provide               on
                                    advice    preventing     foreclosure.      HUD approved        home      ownership        counseling      may     be
available      to you.      You     should      call   (800)   569-4287      or TDD   (800)     877-8339,      or go to HUD's            website     at
http://www.hud.qov/offices/hsq/sfh/hcc/hcs.cfm                       to find the HUD-approved          housing     counseling       agency     nearest
you.




                                                                                   00137825000058020900
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 14 of 68 PageID #: 130



    New        York        State     Non-Profit                  Housing        Counseling          Agencies        Providing

    Services          to    Homeowners                      in   Default        and   Foreclosure          - Statewide
                                                                                                                                Listing        by     County
    Compiled      by the Empire            justice      Center      (Updated     December    2016)
    COUNTY                    GENCY                                 ADDRESS                              CONTACT         INFO           NOTES
 Albany
,Albany                     Affordable      Housing                 255 Orange St.,                      518-434-I730                   HOPP
                            Partnership                             Albany, NY 12210                                                    Also serves surrounding
                                                                                                                                        areas

                           i Albany County Rural                    24 Martin Road,                      518-765-2425                   |HOPP
                             Housing Alliance                       Voorheesville, NY 12186                                             Also serves surrounding
                                                                                                                                        areas
                            United Tenants of Albany                33 Clinton Ave.,                     518-436-8997                i HOPP
                                                                    Albany, NY 12207                                                   For tenants whose
                                                                                                                                        buildings     are in the process
.                                                                                                                                     of foreclosure or have been
                                                                                                                                     I
                                                                                                                                       foreclosed on


                            Better Neighborhoods,                   986 Albany St., Schenectady,         518-372-6469                  HOPP
                                                                                                                                     l
                            Inc.                                    NY 12307                                                         ~Spanish speaking staff
                                                                                                                                     . available
                                                                                                                                     '
                            Clearpoint     Credit                   2 Computer Drive West,               1-800-750-2227                Formerly known as
                            Counseling Solutions                    Albany, NY 12205                                                   Consumer Credit
                                                                                                                                        Counseling      Service
                            NYS Office For People                   144 Holland Ave.                     518-473-1973                   Serving all NYS residents
                            With Developmental                      |Albany, NY 12229                                                   with developmental
                            Disabilities    (OPWDD)                                                                                  , disabilities    and their
                                                                                                                                     ~ifamilies



Allegany                    ACCORD                                  84 Schuyler St.,                     585-268     605                HOPP
                                                                    Belmont, NY 14813
                            Neighborhood    Housing                 1937 South Park Ave. Buffalo,        716-823-3630                 Also serving surrounding
                            Services of Buffalo                    j NY 14220                                                         counties
                                                                                                                                     .. _
Bronx                       Neighborhood Housing                   ~1451 East Gun Hill Rd.,              718-881-1180                ,HOPP
                                                                                                                                      HOPP
                            Services- North Bronx                  iBronx, NY 10469                                                    Spanish speaking staff
                                                                                                                                     , available
                            MHANY                                  i 1 Metro Tech Center North          i718-246-8080                IHOPP
                                              Inc.                 111th Floor, Brooklyn,    NY          ext 203                     ' Spanish
                            Management,                                                                                                             speaking staff
                                                                    11201                                                               available

                            Housing and Family                      415 Albemarle   Rd.,                 718 435-7585                   HOPP
                            Services of Greater New                 Brooklyn,    NY 11218                                               Spanish and French Creole
                            York, Inc.                                                                                                  speaking staff available


                            Grow Brooklyn,           Inc.           1474 Myrtle Ave.,                   ' 718-418-8232                  HOPP
                                                                   ~
                                                                   Brooklyn, NY 11237                    ext. 206                       Spanish and Bengali
                                                                                                                                        speaking staff available
                           Neighborhood        Housing              848 Concourse Village West,          718-992-5979                   Spanish speaking staff
                            Services NYC                            Bronx, NY 10451                                                     available
                            NYC Commission             on           1932 Arthur Avenue, Room            1718-579-6728                   Spanish speaking staff
                            Human Rights                            203A, Bronx, NY 10457               OR 718-579-                     available
                                                                                                                                    ,
                                                                                                         6900




                                                                                00137825000058030900
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 15 of 68 PageID #: 131


Broome         Metro Interfaith Housing               21 New St., Binghamton,       NY   |607-772-6766    HOPP
              iManagement Corp.                       13903


               Clearpoint   Credit                ! The Metro Center, 49 Court           1-800-750-2227
               Counseling      Solutions          I St., Binghamton, NY 13901


Cattaraugus    Chautauqua Opportunities,              402 Chandler St., Jamestown,       716-661-9430     HOPP
              ~Inc.                                   NY 14701
              ACCORD                                  84 Schuyler St.,                    585-268-7605
                                                                                         .'585-268-7605   HOPP
                                                      Belmont, NY 14813
               Neighborhood   Housing                 1937 South Park Ave.,              716-823-3630
               Services of South Buffalo              Buffalo,NY 14220


Cayuga        Home Headquarters,           Inc.       538 Erie Blvd West, Syracuse       315-474-1939      HOPP
                                                      NY 13204                                            ,'Spanish
                                                                                                                     speaking staff
                                                                                                          ~available
               Clearpoint
              ;Clearpoint   Financial                 5794 Widewaters Parkway,           1-877-412-2227   Formerly known as
              , Solutions                             Syracuse, NY 13214                                  Consumer Credit
                                                                                                          ,Counseling Service of

                                                  i                                                       ; Central NY
Chautauqua    Chautauqua Öpportunities,               402 Chandler St., Jamestown,       716-661-9430     HOPP
              Inc.                                NY 14701
              Chautauqua Home                         2 Academy St.,                     1716-753-4650    ~Spanish speaking staff
              Rehabilitation     and                  Mayville, NY 14757                                  ~available
              Improvement       Corp.
              (CHRIC)
              Neighborhood   Housing                  1937 South Park Ave.,              716-823-3630
              Services of South Buffalo               Buffalo, NY 14220


Chemung       Arbor Housing and
              ~Arbor                                  26 Bridge St.,                     607-654-7487     HOPP
              Development                             Corning, NY 14830
              Catholic Charities of                   215 East Church St., Suite         607-734-9784     HOPP
              Chemung                                 101, Elmira, NY 14901
Chenango      Metro Interfaith Housing            21 New St., Binghamton,           NY   607-772-2766     HOPP
              Management Corp.                    13903


              Clearpoint    Credit                ~The Metro Center, 49 Court            1-800-750-2227
              Counseling Solutions                 St., Binghamton, NY 13901


Clinton       Friends of the North                 I
                                                  ~1Mill      St., Keeseville, NY        518-834-9606     HOPP
              ,Country                                12944

              Housing Assistance                      103 Hand Ave.,                     518-873-6888     HOPP
              Program of Essex County             Elizabethtown,       NY 12932
              (HAPEC)
Columbia      Galvan Housing                       252 Columbia St.,                     518-822-0707     HOPP
              Resources                           IHudson, NY 12534
Cortland      Home Headquarters, Inc.             538 Erie Blvd West, Syracuse           315-474-1939     HOPP
                                                  NY 13204                                                Spanish speaking staff
                                                                                                          available
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 16 of 68 PageID #: 132


               Cortland Housing                  36 Taylor St.                     607-753-8271
               Assistance Council,       Inc.    Cortland, NY 13045
           '
               Clearpoint   Credit               The Metro Center, 49 Court       i 1-800-750-2227
               Counseling Solutions              St., Binghamton, NY 13901

                                                                                  I
                                                                                                                '
               Western Catskills                     Main St., Suite A,           i 607-652-2823
                                                ~125                                                            'HOPP
             Community         Revitilization    Stamford, NY 12167
           i Council
Delaware       RUPCO                             301 Fair St. Kingston, NY         845-331-9860               HOPP
                                                                                                            I
                                                 12401                                                        Spanish speaking staff
                                                                                                            i
                                                                                                              available
               Delaware Opportunities,           35430 State Ifgwy.     10         607-746-1650
               Inc.                              Hamden, NY 13782
               Clearpoint   Credit               The Metro Center, 49 Court        1-800-750-2227
               Counseling Solutions              St., Binghamton, NY 13901


Dutchess       Hudson River Housing              291 Mill   St Poughkeepsie, NY    845-454-9288                 HOPP
                                                 12601
               Putnam County Housing            ; 11 Seminary Hill Rd., Carmel,    845-225-8493                 HOPP
           .Corp.
            Corp.                               ;NY
                                                ANY 10512                                                     Serving Southern section
                                                                                                            , of county
Erie           Belmont Housing                   1195 Main St.                     716-884-7791                 HOPP
               Resources                        Buffalo,    NY 14209
           '
               West Side NHS, Inc.               359 Connecticut St.,
                                                ,359                              Tuesdays and                  HOPP
                                                 Buffalo, NY 14213                 Wednesdays at (716)
                                                                                   885-
                                                                                  ,885-

                                                                                  i 2344,
                                                                                    Thursdays and Fridays   ~
                                                                                    at (716) 877-
                                                                                  3910

               Buffalo   Urban League            15 Genesee Street                716-250-2400                  HOPP
                                                Buffalo, NY 14203
               Chautauqua Opportunities,        402 Chandler St., Jamestown,      716-661-9430                  HOPP
               Inc.                             NY 14701
               Consumer Credit                  i 40 Gardenville                   1-800-926-                   HOPP
                                                                                                            i
               Counseling   Services of         Parkway, Suite 300, West          9685 or 716-
               Buffalo, Inc.                    Seneca, NY 14224                  712-2060
           Neighborhood          Assistance       135 Delaware Ave Ste 102
                                                ~135                              716-834-6222
           Corp. of America                     i Buffalo, New York 14202-
                                                2410

           Neighborhood   Housing               1937 South Park Ave.,             716-823-3630
           Services of South Buffalo            Buffalo, NY 14220


Essex      Friends of the North                 i I Mill St., Keeseville, NY      518-834-9606              HOPP
           Country                                12944

           Housing Assistance                   103 Hand Ave.,                    518-873-6888              HOPP
           Program of Essex County              Elizabethtown,     NY 12932
           (HAPEC)
            Homefront       Development         568 Lower Allen St., Hudson       518-747-8250
           ~
            Corp.                               Falls, NY 12839




                                                            00137B2500005B040900
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 17 of 68 PageID #: 133


Franklin   ¹Friends of the North              1 Mill   St., Keeseville, NY    518-834-9606            HOPP
           'Country                           12944

               Housing Assistance             103 Hand Ave.,                  518-873-6888            HOPP
               Program of Essex County        Elizabethtown,   NY 12932
               (HAPEC)
               Franklin   County              337 West Main St. Malone,       518-483-5934            HOPP
           '
               Community Housing              NY 12953
               Council Inc.

           ,Clearpoint Credit                   215 Washington St.           i 1-800-750-2227
           ~Counseling Solutions             Ïi Suite 005, Watertown,
                                              NY 13601
Fulton         Better Neighborhoods,          120 Emmons St., Schenectady,    518-372-6469            HOPP
               Inc.                           NY 12304                                                 Spanish speaking staff
                                                                                                     , available
               UNHS                           1611 Genesee Street,            315-724-4197            HOPP
            NeighborWorks                     Utica, NY 13501
                                             ,Utica,
            Homeownership           Center
Genesee      Consumer Credit                 1000 University Ave.,           i 1-888-724-2227        HOPP
           2Counseling Services of           Suite 900 Rochester,
           '
           'Rochester, Inc.                  NY 14607
           Belmont Housing                    1195 Main St.,                 716-884-7791             HOPP
                                                                                                     ~
           Resources                         ~Buffalo, NY 14209
           Consumer Credit                   40 Gardenville                   1-800-926-9685    or
           Counseling Services of            Parkway, Suite 300, West        716-712-2060
           Buffalo, Inc.                     Seneca, NY 14224
Greene     Albany County Rural               24 Martin Road,                 518-765-2425            HOPP
           Housing Alliance                  Voorheesville, NY 12186
           RUPCO                             301 Fair St. Kingston, NY       845-331-9860            HOPP
                                             12401                                                   Spanish speaking staff
                                                                                                     available
           Western Catskills                   125 Main St., Suite A,        607-652-2823            HOPP
           Community                         i Stamford, NY 12167
           Revitilization     Council
           ~Clearpoint     Credit            i2 Computer Drive West,         1-800-750-2227          .Formerly known as
           Counseling Solutions               Albany, NY 12205                                        Consumer Credit
                                                                                                       Counseling Service of
                                                                                                     , Central NY
Hamilton   Housing Assistance                103 Hand Ave.,                  518-873-6888            HOPP
           Program of Essex County           Elizabethtown,    NY 12932
           (HAPEC)
           Clearpoint      Credit            289 Genesee St.,                I-800-750-2227
           i Counseling Solutions            Utica, NY 13501
           |Homefront
           ~Homefront Development            568 Lower Allen St., Hudson     518-747-8250
           ,Corp.                            Falls, NY 12839
Herkimer   lUNHS                             1611 Genesee Street,            l 315-724-4197          HOPP
           NeighborWorks                     Utica, NY 13501
           Homeownership            Center
           Clearpoint      Credit            289 Genesee St.,                1-800-750-2227
           Counseling Solutions              ~Utica, NY 13501
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 18 of 68 PageID #: 134


 Jefferson
tJefferson       Home Headquarters,            Inc.    538 Erie Blvd West, Syracuse |315-474-1939          i HOPP
                                                       NY 13204                                              Spanish speaking staff
                                                                                                           , available
                 Clearpoint    Credit                  215 Washington     St.             1-800-750-2227
                 Counseling Solutions                 Suite 005, Watertown,
                                                      NY 13601
Kings            Cypress Hills Local Dev.              625 Jamaica Avenue,                718-647-2800     iHOPP
                 Corp.                                'Brooklyn, NY 11208                                  ' Spanish speaking staff
                                                                                                             available
                                                                                                    ._..
                 IMPACCT                               1000 Dean St.,                     718-522-2613     HOPP
                 Brooklyn                             IBrooklyn, NY 11238

                 Grow Brooklyn,         Inc.          11474 Myrtle Ave.,                  718-418-8232     HOPP
             ,
                                                      IBrooklyn, NY 11237                                  Spanish and Bengali
                                                                                                           ,speaking staff available
              Bridge Street Dev. Corp.                460 Nostrand Ave.,              ,718-636-7596        HOPP
                                                      Brooklyn, NY 11216                                   Spanish Speaking staff
                                                                                                           , available
             '
               MHANY
             ,MHANY                                    1 Metro Tech Center North          718-246-8080     HOPP
             Management, Inc.                          1lth Floor, Brooklyn,    NY                         Spanish speaking staff
                                                       11201                                               available
             Neighbors Helping                        621 Degraw St.,                 1718-237-2017        i HOPP
             Neighbors (NHN)                          Brooklyn, NY 11217                                   Spanish speaking staff
                                                                                                           available

             Housing and Family                       415 Albemarle    Rd.,               718-435-7585     HOPP
             Services of Greater New                  Brooklyn,     NY 11218                               ,Spanish and French Creole
             York, Inc.                                                                                    ;speaking staff available


             Neighborhood Housing                      1012 Gates Ave., 2nd Floor,        718-919-2100     HOPP
                                                                                      j
             Services of Bedford-                     Brooklyn,  NY 11221
             ,Stuyvesant
             i CAMBA                                  1720 Church Ave., 2nd Floor,        718-287-0010     HOPP
                                                      'Brooklyn,NY 11226
             Ñei   borhodHousing                       2806 Church Äve.,              :718-469-4679        HOPP
             Services of Brooklyn                     Brooklyn, NY 11226
                                                      ~Brooklyn,                                           Spanish speaking staff
                                                                                                           available
             Greater Sheepshead Bay                   2105 East 22nd St., Brooklyn,       718-332-0520
             Dev. Corp.                               NY 11229
             Southern Brooklyn                        4006 18th Ave.,                     718-435-1300
             Community          Organization          Brooklyn, NY 11218


             Brooklyn         Neighborhood            1482 Saint James Pl., Suite         718-773-4116
             Improvement         Association          IC, Brooklyn, NY 11213


             I Council of Jewish                      1523 Avenue M,                      718-377-2900     Arabic, Russian and
               Organizations of Flatbush,             Brooklyn,NY 11230               ext 7625             Spanish speaking staff
             Inc.                                                                                          available

             Money Management                         26 Court St., Suite 2610,
                                                      ~26                                 1-866-232-9080   Spanish speaking staff
             Intemational, Inc.                       Brooklyn, NY                                         available
                                                      11242




                                                                   00137825000058050900
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 19 of 68 PageID #: 135


              GreenPath Debt Solutions        175 Remsen S , Suite 1102,     866-285-4033
                                              Brooklyn,NY
                                              11201
                                             !11201
             NY Commission of                 275 Livingston  St.,           718-722-3130             Spanish speaking staff
             Human Rights- Brooklyn           Brooklyn,   NY 11217                                    available


Lewis        Home Headquarters, Inc.          538 Erie Blvd West, Syracuse
                                             ~538                            315-474-1939             HOPP
                                             1NY 13204
               Clearpoint Credit              215 Washington    St.           1-800-750-2227
             !
              Counseling Solutions
             ~Counseling                      Suite 005, Watertown,
                                              NY 13601
Livingston   Consumer Credit                 1000 University Ave.,            1-888-724-2227          HOPP
              Counseling Services of
             ,Counseling                     Suite 900 Rochester,
             ~Rochester, Inc.                NY 14607

             ~The Housing Council            75 College Ave., 4th Floor,     585-546-3700            ! HOPP
                                             Rochester, NY 14607
Madison      Home Headquarters, Inc.         .538 Erie Blvd West, Syracuse   315-474-1939            HOPP
                                              NY 13204                                                Spanish speaking staff
                                                                                                     ! available
             UNHS                            1611 Genesee Street,            , 315-724-4197           HOPP
                                                                                                     !
             .NeighborWorks
              Neighbor Works                 Utica, NY 13501
             Homeownership          Center

             Community Action                3 East Main St., Morrisville,   1315-684-3144           ,ASL trained staff available '
             Program for Madison             NY 13408

             ,County
              Clearpoint   Credit            289 Genesee St.,                , 1-800-750-2227
             Counseling     Solutions        Utica, NY 13501
Monroe       |Consumer
             ,'Consumer Credit                 1000 University Ave.,         1-888-724-2227          iHOPP
              Counseling Services of         l Suite 900 Rochester,
             IRochester, Inc.                 NY 14607
             Marketview      Heights         308 North Street,               585-423-1540            HOPP
             Association                     Rochester, NY 14605
             The Housing Council             .75 College Ave., 4th Floor,
                                             :75                             585-546-3700            i HOPP
                                              Rochester, NY 14607
             Urban League of                 265 North Clinton Ave.,         585-325-6530
             Rochester                       Rochester, NY
Montgomery   Better Neighborhoods,           120 Emmons St., Schenectady,    518-372-6469             HOPP
                                                                                                     ~HOPP
             Inc.                            NY 12304                                                ~Spanish speaking staff
                                                                                                     l available
             UNHS                            I1611 Genesee Street,           315-724-4197            HOPP
             NeighborWorks                    Utica, NY 13501
             Homeownership          Center

Nassau       American      Debt Resources,   248C Larkfield  Road, East      1-800-498-0766          iHOPP
             Inc.                            Northport,   NY 11731                                    Spanish speaking staff
                                                                                                      available

             Community Development           333 No Main St., Freeport,      631-471-1215     x158   HOPP
             Corporation of Long             ~NY 11520                                               Spanish speaking staff
             Island                                                                                  available
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 20 of 68 PageID #: 136


            Central Islip Civic Council               68 Wheeler Road Central Islip      631-348-0669                ,HOPP
                                                                                                                      HOPP
                                                      NY, 11722
            Debt Counseling         Corp.          3033 Express Dr. N,                   1-888-354-6332       ext.   ,HOPP
                                                                                                                      HOPP
                                                                                                                     f Spanish
                                                  ,Hauppauge, NY 11749
                                                   Hauppauge,                            316                                         speaking staff
                                                                                                                     ,Iavailable

           Hispanic Brotherhood             of      59 Clinton Ave., Rockville           516-766-6610                |HOPP
           Rockville     Centre, Inc.             i Centre, NY 11570                                                     Spanish speaking staff
                                                                                                                         available
           La Fuerza Unida, Inc.                      1 School St., Suite 302, Glen    516-759-0788
                                                                                      .'516-759-0788                     HOPP
                                                                                                                     I
                                                      Cove, NY 11542                                                     Spanish speaking staff
                                                                                                                     ,available
           LIFE, Inc.                              112 Spruce St., Cedarhurst,
                                                  i112                                   516-374-4564                HOPP
                                                   NY 11516                            ext.1038
                                                                                      ,'ext.1038                         Spanish speaking staff
                                                                                                                     . available
                      .. .                                 ..                                             .
           Long Island Housing                        180 Oser Ave., Hauppaugue,         631-435-4710                HOPP
           Partnership, Inc.                          NY 11788                                                       i Spanish speaking staff
                                                                                                                       available

           Long Island Housing                        640 Johnson Ave., Suite 8,         631-567-5111     x383       HOPP
           Services, Inc.                             Bohemia, NY 11716                                              Spanish speaking staff
                                                                                                                     available
                                                      67 Fort Salonga Rd.                1-800-673-6993              iHOPP
           i Safeguard Credit
                                                                                                                     '
             Counseling, Inc.                     Northport,       NY 11768                                            Spanish speaking staff
                                                                                                                     '
                                                                                                                       available
New York   MHANY                                      I Metro Tech Center North          718-246-8080                i HOPP
           Management,       Inc.                     IlthFloor, Brooklyn,    NY                                       Spanish speaking staff
                                                      11201                                                            available
                                                                                                                     (available
           Grow Brooklyn,       Inc.                  1474 Myrtle Ave.,               I718-418-8232                  HOPP
                                                      Brooklyn, NY 11237                                             Spanish and Bengali

                                                  .                                                                  speaking staff available
           AAFE Community                             I1I Division   St., New York,      212-964-2288                Chinese and Korean
           Development Fund, Inc.                     NY 10002                                                       speaking staff available
            Abyssinian    Development             2283 7th Avenue, New York,             646-442-6545
           I
             Corp.                                NY 10030
            Neighborhood Housing                  307 West 36th St., 12th floor,         212-519-2500                Spanish and Creole
           i Services of NYC                      New York, NY 10018                                                 , speaking staff available

           i Harlem Congregations           for   2854 Frederick Douglass                212-281-4887                  Spanish speaking staff
                                                                                                                     ' available
           , Community    Development             Blvd., New York, NY 10039              ext. 206 or
                                                                                         231
             West Harlem Group                        1652 Amsterdam Ave. New            212-862-1399
           (
             Assistance, Inc.                     York, NY 10031
           GreenPath Debt Solutions               One Penn Plaza, Suite 2108,         1866-285-4059
                                                  New York, NY 10119


Niagara    Belmont Housing                            1195 Main St.,                     716-884-7791                •HOPP
           Resources                              Buffalo,    NY 14209




                                                                  00137825000058060900
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 21 of 68 PageID #: 137


               West Side NHS                     '203 Military Rd.,                     Tuesdays and             HOPP
                                                                                                                IHOPP
                                                  Buffalo, NY 14207                 , Wednesdays at (716)
                                                                                    , 885-
                                                                                        2344,
                                                                                        Thursdays and Fridays   ~
                                                                                        at (716) 877-
                                                                                        3910

               Consumer Credit                       40 Gardenville                     1-800-926-9685   or     HOPP
               Counseling Services of                Parkway, Suite 300, West           716-712-2060
               Buffalo, Inc.                         Seneca, NY 14224
               Neighborhood   Housing                1937 South Park Âve.,              716-823-3630
               Services of South Buffalo             Buffalo, NY 14220


Oneida         UNHS                                  1611 Genesee Street,               315-724-4197            HOPP
               NeighborWorks                         Utica, NY 13501
               Homeownership          Center
               Clearpoint    Credit               5794 Widewaters Parkway,              1-800-750-2227
               Counseling Solutions              ISyracuse, NY 13214
               Nortl east Hawley                     101 Gehrude St.,                   315-425-1032
                                                 '
               Development Corp.                     Syracuse, NY 13202
Onondaga       Home Headquarters,         Inc.       538 Erie Blvd West, Syracuse       315-474-1939            i HOPP
                                                 NY 13204                                                       ISpanish speaking staff
                                                                                                                  available
           .                                                                                                    .
            Clearpoint       Credit                  5794 Widewaters Parkway,           1-800-750-2227
               Counseling Solutions                  Syracuse, NY 13214
               Cooperative    Federal                800 N. Salina St., Syracuse,       315-476-5290            Service for credit union   1
                                                                                    '
               Credit Union                          NY 13208                                                   |members only
Ontario        Consumer CI-edit                   1000 University Ave.,                 1-888-724-2227          HOPP
               Counseling    Services of          Suite 900 Rochester,
               Rochester, Inc.                   ~NY 14607
               Community      Action    in Self ~48
                                                 48 Water St., Lyons, NY                315-946-6992            HOPP
               Help                              14489
               Keuka Housing Council                 160 Main St. Penn Yan, NY          315-536-8707            ,HOPP
                                                                                                                 HOPP
                                                     14527
 Orange
,Orange    i Hudson River Housing                 291 Mill St Poughkeepsie, NY ~845454-9288
                                                 .'291                         845-454-9288                     |HOPP
                                                   12601
               Orange County Rural               59b Boniface Drive, Pine               845-713-4568            HOPP
               Development Advisory              Bush, NY 12566
           '
               Corp.
Orleans        Belmont Housing                    1195 Main St.,                    716-884-7791                HOPP
               Resources                          Buffalo, NY 14209
                                                 ~Buffalo,
           .Consumer
            Consumer Credit                      40 Gardenville                         1-800-926-%85    or,    HOPP
            Counseling Services of
           ~Counseling
           ,Counseling                           Parkway, Suite 300, West           716-712-2060

           ~Buffalo,
                     Inc.                        Seneca, NY 14224

           ~
           IConsumer   Credit                    , 1000 University Ave.,                1-888-724-2227          HOPP
               Counseling    Service of           Suite 900 Rochester,
                                                 ,'Suite
               Rochester, Inc.                    NY 14607

Oswego     IFulton Community                     125 West Broadway,                 315-593-7166                .HOPP
           ~
           I Development Agency                  Fulton, NY 13069
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 22 of 68 PageID #: 138


              Oswego Housing                       297/1 County Rte. 26,
                                                  i2971                             i315-625-4520
                                                                                     315 25-4520
              Development Council,           Inc. Parish, NY 13131


             IClearpoint Credit                  .5794
                                                  5794 Widewaters Parkway,          1-800-750-2227
             i Counseling Solutions
                                                 ,Syracuse, NY 13214
Otsego        UNHS                                 1611 Genesee Street,             315-724-4197     i HOPP
              NeighborWorks                       Utica, NY 13501
                                                 ,'Utica,
              Homeowners             enter
              Clearpoint   Creidt                The Metro Center, 49 Court         I-800-750-2227
              Counseling Solutions               St., Binghamton, NY 13901


Putnam       Housing Action Council              55 South Broadway,                  914-332-4144
                                                                                    ,914-332-4144,    HOPP
                                                 .Tarrytown,NY 10591
             Putnam County Housing                 11 Seminary Hill Rd., Carmel,    845-225-8493      HOPP
                                                 i
             Corp.                                NY 10512
Queens        Neighborhood Housing               60-20 Woodside Ave.,               718-457-1017       HOPP
             ,Services of Queens, CDC,           Flushing, NY 11377                                  i Spanish and French Creole
              Inc.                                                                                    speaking staff available


             Neighborhood Housing                 89-70 162nd St.,                  718-291-7400       HOPP
             Services- Jamaica                   ,'                                                  ' Spanish
                                                  Jamaica, NY 11432                                                speaking staff
                                                                                                     i available
                                                                                                     '
             MHANY                              , 1 Metro Tech Center North         718-246-8080       HOPP
                                                                                                     .HOPP
             Management,      Inc.                I l th Floor, Brooklyn, NY                         Spanish speaking staff
                                                  11201                                              available

             Housing and Family                  415 Albemarle    Rd.,              718-435-7585       HOPP
             Services of Greater New             Brooklyn,     NY 11218                              t Spanish and French Creole
             York, Inc.                                                                              i speaking staff available


             NY Commission of                    153-01 Jamaica Ave.                718-657-2465     Spanish speaking staff
             Human Rights- Queens               lJamaica, NY 11432                                   available


             GreenPath Debt Solutions             80-02 Kew Gardens Road,          1866-285-4036
                                                  Suite 710 Kew Gardens, NY
                                                '
                                                  11415-3607
             Margert Community                   325 Beach 37th Street Far          718-471-3724
             Corporation                        i Rockaway, NY 11691
             IQueens Community        House 108-25 62nd Drive, Forest               718-592-5757
                                            Hills, NY 11375
Rensselaer   iTroy Rehabilitation and            415 River St., Troy, NY 12180 518-690-0020          HOPP
              Improvement Program
             (TRIP)
             United Tenants of Albany           i 33 Clinton Ave.,                  518-436-8997     HOPP
                                                  Albany, NY 12207                                   For tenants whose
                                                                                                     buildings      are in process of
                                                                                                     ,being foreclosed or whose
                                                                                                      building has been
                                                                                                     foreclosed

             Albany County Rural                 24 Martin Road,                    518-765-2425     HOPP                               1
             Housing Alliance                   ,Voorheesville, NY 12186                                                                j




                                                             00137825000058070900
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 23 of 68 PageID #: 139


              i Affordable   Housing                255 Orange St.,                 518-434-1730      HOPP
              IPartnership                          Albany, NY 12210
               Clearpoint    Credit                 12 Computer Drive West,         1-800-750-2227    Formerly known as
               Counseling Solutions                 Albany, NY 12205                                  Consumer Credit
                                                                                                       Counseling Service of
                                                                                                     , Central NY
Richmond       Northfield Community       . 160 Heberton Ave. Staten                718-442-7351      HOPP
               Local Dev. Corp. of Staten Island, NY 10302
               Island
              ~MHANY                                1                            i718-246-8080        HOPP
               Management, Inc.                     Metro Tech Center North 11th '                   ISpanish speaking staff
                                                    Floor, Brooklyn,   NY 11201                      ~available


               Neighborhood    Housing              770 Castleton Ave., Staten      718-442-8080
                                                                                   ,'718-442-8080     Spanish speaking staff
               Services, Staten Island              Island, NY 10310                                 , available
               NYC Commission on                    60 Bay St. 7th Floor, Staten   718-390-8506      ,Spanish
                                                                                                      Spanish speaking staff
               Human Rights- Staten                 Island, NY 10301                                 l available
               Island
Rockland      Housing Action          Council       55 South Broadway,             914-332-4144       HOPP
                                                    Tarrytown, NY 10591
                Rockland Housing Action
              .Rockland                             12Ô-126 North Main St.,        845-708-5799      HOPP
                                                                                                     ~HOPP
              ' Coalition                       .Annex-First
                                                 Annex-First    Floor, New City,                      Spanish, Creole, Hebrew,
                                                    NY 10956                                          and ASL speaking staff
                                                                                                      available

Saratoga      Albany County Rural                   24 Martin Road,
                                                                                   I
                                                                                    518-765-2425     HOPP
              Housing Alliance                      Voorheesville, NY 12186
              Affordable     Housing                255 Orange St.,                518-434-1730      HOPP
              Partnership                           Albany, NY 12210
              Troy Rehabilitation and               415 River St., Troy, NY 12180|518-690-0020       HOPP
              Improvement Program                                                                    ~Serving residents of
                                                                                                     ' Southern Saratoga
              (TRIP)                                                                                                     County


              Better Neighborhoods,                 120 Emmons St., Schenectady,|518-372-6469          HOPP
                                                    NY 12304                                         ' Spanish
              Inc.                                                                                                 speaking staff
                                                                                                     available
              Clearpoint     Credit              2 Computer Drive West,            1-800-750-2227    ~Formerly known as
              , Counseling   Solutions          ~Albany, NY 12205                                     Consumer Credit
                                                                                                     Counseling Service of
                                                                                                     Central NY

              Homefront      Development            568 Lower Allen St., Hudson    518-747-8250      Serving residents of
              Corp.                                 Falls, NY 12839                                  Northern Saratoga County


Schenectady   |Better Neighborhoods,                120 Emmons St., Schenectady,   518-372-6469       HOPP
                                                                                                     ~HOPP
              ~Inc.                                 NY 12304                                         Spanish speaking staff
                                                f
                                                                                                       available
                                                                                                     ,
              Affordable     Housing                255 Orange St.,                |518-434-1730      HOPP
              Partnership                           Albany, NY 12210
              I Albany County Rural                 24 Martin Road,                518-765-2425      HOPP
                Housing Alliance                Voorheesville,    NY 12186
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 24 of 68 PageID #: 140



               .Schenectady
                Schenectady Community            913 Albany St., Schenectady,     518-374-9181       IFor tenants whose
                Action Program (SCAP)           ;NY 12307                                             buildings    are in process of
               ;                                                                                      being foreclosed or whose
                                                                                                      building has been
                                                                                                      foreclosed

               Clearpoint      Credit            2 Computer Drive West,           1-800-750-2227     'Formerly known as
               Counseling       Solutions        Albany, NY 12205                                     Consumer Credit
                                                                                                     i Counseling Service of
                                                                                                     :Central NY
                                                ' 24 Martin Road,
'Schoharie     Albany County Rural                                                518-765-2425        HOPP
               Housing Alliance                   Voorheesville, NY 12186

               ~Better Neighborhoods,            120 Emmons St., Schenectady,     518-372-6469        HOPP
                Inc.                             NY 12304                                             Spanish speaking staff
                                                                                                      available

               , Western Catskills               125 lWainit., Suite A            60f-652-2823        fiOP
                            Revitilization       Stamford, NY 12167
               t Community
                Council
               Clearpoint      Credit            2 Computer Drive West,          ~I-800-750-2227      Formerly known as
               , Counseling    Solutions        IAlbany, NY 12205                                     Consumer Credit
                                                                                                     ,Consumer
                                                                                                     tCounseling Service of
                                                                                                     ~Central NY

~Schuyler      Arbor Housing and                 26 Bridge St.,                   607-654-7487        HOPP
               Development
                   V VP                          Corning, NY 14830
               Catholic Charities of             215 East Church St., Suite       6Ï)7-734-9     4    HO1 P
                 Chemung
               ,,Chemung                         101, Elmira, NY 14901

,Seneca        Community        Action   in Self ,48
                                                  48 Water St., Lyons, NY         315-946-6992        HOPP
               Help                              |14489
St. Lawrence   Housing Assistance                103 Hand Ave.,                   518-873-6888        HOPP                             !518-8734888;
               Program of Essex County          IElizabethtown,   NY 12932
               (HAPEC)
               North Country Housing             19 Main St., Canton, NY         ,315-386-8576
                                                                                  315-386-8576
               Council                           13617
               Clearpoint     Credit            215 Washington     St.            1-800-750-2227
               1
               )Counseling     Solutions         Suite 005, Watertown,
                                                 NY 13601
                                                ,NY
Steuben        Arbor Housing and                26 Bridge St.,                   l607-654-7487       i HOPP
               Development                      Corning, NY 14830
               ~Accord                          184 Schuyler St.,                 585-268-7605       HOPP
                                                 Belmont, NY 14813
               Catholic Charities of           215 East Church St., Suite         607-734-9784
                                                                                 .607-734-9784       HOPP
                                                             NY 14901
               Chemung                        . 101, Elmira,        .                                .                 .     .. ..     .
Suffolk        American       Debt Resources, 248C Larkfield Road, East           1-800-498-0766     lHOPP
               Inc.                            Northport, NY 11731                                   Spanish speaking staff
                                                                                                     , available
               Central Islip Civic Council      68 ÎVheeler Rd. Central Islip,    631-348-0669       ÎHOPP
                                                NY 11722                                             Spanish speaking staff
                                                                                                     available




                                                                                                                                                       Oth




                                                           00137825000058080900
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 25 of 68 PageID #: 141


                                                                                                                                    ._.
            Community      Development    2100 Middle Country                  631-471-1215              |HOPP
            Corporation     of Long       Rd., Suite 300,                      ext. 158                  ISpanish speaking staff
            Island                        Centereach NY 11720                                            I available


            Debt Counseling Corp.         3033 Express Dr. N,                  1-888-354-6332     ext.   ~HOPP

                                          Hauppauge, NY 11749                  316                        Spanish speaking staff
                                                                                                         available
            Economic Opportunity         320 Carleton Avenue                   631-647-3762              HOPP
            Council of Suffolk, Inc.     Suite 7800 Central                'x 1204 or                    Spanish speaking staff
                                          Islip NY 11722                       1205                      available
           . Housing Help, Inc.          91-101 Broadway      Greenlawn,   Î631 754 0373                 HOPP
                                         NY 11740                                                        Spanish speaking staff
                                                                                                         available
            La Fuerza Unida, Inc.        l1 School St., Suite 302, Glen        516-759-0788              'HOPP
                                          Cove, NY 11542                                                 Spanish speaking staff
                                                                                                         available

           Long Island Housing            180 Oser Ave., Hauppaugue,       Ï631-435-4710                 HOPP
           Partnership, Inc.              NY 11788
                                         ,NY                                                             , Spanish speaking staff
                                                                                                         ,available
           Long Island Housmg            640 Johnson Ave., Suite 8,            631-567-5111     x383     HOPP
           Services, Inc.                Bohemia, NY 11716                                               Spanish speaking staff
                                                                                                         available
           Safeguard Credit              67 Fort Salonga Road                  1-800-673-6993            HOPP
           ,Counseling,    Inc.          Northport   NY 11768                                            Spanish speaking staff
                                                                                                         i available

           North Fork Housing            110 South St.,                    i 631477-1070
           Alliance                      Greenport, NY 11944
           Bellport, Hagerman, East       1492 Montauk Highway,                631-286-9236
           Patchogue Alliance, Inc.      Bellport, NY 11713


           Wyandanch Community           59 Cumberbach St.                     631-253-0139              Only serves part of
           Development                   Wyandanch, NY 11798                   OR 631-643-               Western Suffolk
                                                                               4786
                                                                           i
Sullivan   RUPCO                         301 Fair St. Kingston, NY             845-331-9860              HOPP
                                         12401                                                           Spanish speaking staff
                                                                                                         available
           Rural Sullivan Housing        6 Pelton St. Monticello,   NY     ~845-794-0348
           Corp.                         12701
Tioga      Catholic Charities of         '215 East Church St., Suite           607-734-9784              HOPP
           Chemung                         101, Elmira, NY 14901
           Metro Interfaith Housing      21 New St., Binghamton,     NY        607-772-6766              HOPP
           Management Corp.              |13903


           ~Clearpoint    Financial      The Metro Center, 49 Court            877-412-2227
           ' Solutions                                   NY 13901
                                          St., Binghamton,
                                         .St.,


Tompkins   Catholic Charities of         215 East Church St., Suite            607-734-9784              HOPP
           Chemung                       101, Elmira, NY 14901
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 26 of 68 PageID #: 142



              Clearpoint     Financial         The Metro Center, 49 Court          877-412-2227
              Solutions                        St., Binghamton, NY 13901


Ulster        RUPCO                            301 Fair St. Kingston, NY       ! 845-331-9860         HOPP
                                               12401                                                  .Spanish
                                                                                                       Spanish speaking staff
                                                                                                       available
Warren        Housing Assistance                103 Hand Ave.,                     518-873-6888       HOPP
              Program of Essex County          Elizabethtown,    NY 12932
              (HAPEC)
              Albany County Rural              24 Martin Road,                     518-765-2425       HOPP
              Housing Alliance                 Voorheesville,NY 12186
              Clearpoint     Financial         2 Computer Drive West,              1-877-412-2227     Formerly known as
              Solutions                        Albany, NY 12205                                       Consumer Credit
                                                                                                      ,Counseling Service of
                                                                                                       Central NY
                                                                                                      ,'Central

              Homefront      Development       568 Lower Allen St., Hudson         518-747-8250
              Corp.                            Falls, NY 12839
                                                                               '
Washington    Housing Assistance               103 Hand Ave.,                      518-873-6888       HOPP
              Program of Essex County          Elizabethtown,    NY 12932
              (HAPEC)
              Albany County Rural              24 Martin Road,                     518-765-2425       HOPP
              Housing Alliance                 Voorheesville,NY 12186
              Homefront      Development       568 Lower Allen St., Hudson      518-747-8250
                                                                               .518-747-8250
              Corp.                            Falls, NY 12839
Wayne         Community       Action in Self   48 Water St., Lyons, NY             315-946-6992       i HOPP

              Help                             14489
              Consumer Credit                  50 Chestnut Plaza,                  1-888-724-2227     HOPP
              Counseling      Service of       Rochester, NY 14604
              iRochester, Inc.

Westchester   Community       Housing          75 South Broadway,                  914-683-1010       HOPP
              Innovations,    Inc.             Ste 340
                                               White Plains, NY 10601

              Housing Action Council           55 South Broadway,                  914-332-4144       HOPP
                                               Tarrytown, NY 10591
              Human De elopment                28 Adee St. Port Chester, NY        914-939-2005       HOPP
              Services of Westchester,         10573                                                  Spanish speaking
              Inc.                                                                                    counselors available
              Westchester Residential          470 Mamaroneck    Ave., Suite       914-428-4507       HOPP
              Opportunities                    410 White Plains, NY 10605          OR 877- WRO-4YOU   Spanish and French
                                                                                                      speaking staff available
              Putnam County Housing            11 Seminary Hill Rd., Carmel,       845-225-8493       HOPP
              Corp.                            NY 10512                                               Serving Northern   section
                                                                                                      of county

               Greenpath
              ,Greenpath                       One Barker Ave., Suite 420          888-366-9140
                                               White
                                               iPlains, NY 10601

Wyoming       Belmont Housing                  1195 Main St.                       716-884-7791       HOPP
              Resources                        Buffalo,   NY 14209




                                                            00137825000058090900
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 27 of 68 PageID #: 143


                IConsumer Credit                50 Chestnut Plaza,          1-888-724-2227        i HOPP
                                               ~
                Counseling       Services of    Rochester, NY 14604
                Rochester, Inc.
                ACCORD                         84 Schuyler St.,             585-268-7605          HOPP
                                               Belmont, NY 14813
                Consumer Credit                ~40 Gardenville              1-800-926-9685   or   HOPP
                 Counseling
                ,Counseling      Services of   Parkway, Suite 300, West     716-712-2060
                 Buffalo, Inc.                 Seneca, NY 14224
                                               ~160 Main St. Penn
Yates           Keuka Housing Council                             Yan, NY   315-536-8707          ,HOPP
                                                14527
Updated 12/12/2016
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 28 of 68 PageID #: 144




                             EXHIBIT 2
 Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 29 of 68 PageID #: 145



                                         NY CLS RPAPL § 1321
                                  Current through 2019 released Chapters 1-28

New York Consolidated Laws Service > Real Property Actions And Proceedings Law (Arts. 1 —
21) > Article 13 Action to Foreclose a Mortgage (§§ 1301 — 1391)



§ 1321. Default or admission

   1.If the defendant fails to answer within the time allowed or the right of the plaintiff is admitted by the answer,
   upon motion of the plaintiff, the court shall ascertain and determine the amount due, or direct a referee to
   compute the amount due to the plaintiff and to such of the defendants as are prior incumbrancers of the
   mortgaged premises, and to examine and report whether the mortgaged premises can be sold in parcels and, if
   the whole amount secured by the mortgage has not become due, to report the amount thereafter to become
   due. Where the defendant is an infant, and has put in a general answer by his guardian, or if any of the
   defendants be absentees, the order of reference also shall direct the referee to take proof of the facts and
   circumstances stated in the complaint and to examine the plaintiff or his agent, on oath, as to any payments
   which have been made.
   2.When he moves for judgment, the plaintiff shall show whether any of the defendants who have not appeared
   are absentees.
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 30 of 68 PageID #: 146




                             EXHIBIT 3
              Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 31 of 68 PageID #: 147


                                 SELECT
                                  i¼t        I.hliu
       S                         SERVICING,                       inc.




October           6, 2017




                         Rg       YOSEF               GOLD
                                  1251             42ND          ST     5 5
                                  BROOKLYN,                       NY 11219




         PLEASE               READ           THIS          NOTICE               CAREFULLY.                 TAKE     ACTION          TO AVOlD                THE        LOSS       OF YOUR              PROPERTY.


                                                                                  NOTICE          OF DEFAULT                 - RIGHT      TO CURE


Account           Number:               0016092942
Property          Address:              1251          42ND            ST    5 5
                                        BROOKLYN,                        NY 11219


Dear      Customer(s):

The      mortgage              loan         on
                                          property  youris in default     as a result     of your failure         to make     payments       as required      by the Note
and       Deed           of    TrustMortgage  or    (Security     Instrument).        We have          previously       sent    you  letters     and     communications
regarding       this default     in an attempt        to resolve      this matter.      This   letter    provides      information     about      the default     and what
rights    you have        to cure the default.         Select   Portfolio     Servicing,      Inc. (SPS)        services     your   mortgage         loan and has been
instructed      on behalf      of the holder       of the promissory         note to pursue         remedies        under    the Security      Instrument      unless    you
take    action     to cure the default        before      the Cure     Date    shown      below.      The Noteholder          on your     Loan     is The Bank       of New
York     Mellon      Trust   Company,        NA, successor           to The     Bank     of New        York    Trust     Company,        NA, as trustee,        for Chase
Mortgage            Finance                 Trust      Multi-Class                Mortgage           Pass-Through             Certificates,          Series           2007-S2          (c/o    SPS,        PO Box       65250
Salt     Lake       City,       UT      84165-0250).


This     letter     provides                notice         of the        following:


The      Default
You   have    failed to make                               payments              under      the     Note     and    Security        Instrument              as   shown          below.        This    letter      is a formal
demand     for payment.


Action        Required                 to     Cure         the        Default
To     cure       this        default, you                 must     pay the              Amount        Required         to   Cure      together        with       payments             which         may       subsequently
become            due,        on or before                 the    Cure  Date             listed     below.


Amount            Required    to Cure    the Default
As of the         date of this letter,  the total amount                                      due     and    required        to cure     the      default        on    your     loan     is $307,409.68              (Amount
Required          to Cure)  as itemized     below:




                                                                                                                                                                                                                       Q~'~A




                                                                                                     001 37932000184010200
            Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 32 of 68 PageID #: 148

                 itemization                 of Amount                Required              to    Cure
                 Cure          Date:         November                5, 2017

                 Payment               due      for     July      1, 2012                                                                                                   $                305,607.68

                 Total      amount           due includes              Escrow           Payments             (Taxes/Insurance)         of $476.64


                 Accrued             Late       Charges                                                                                                                     $0.00


                 Advances               made          on       Customer's               behalf                                                                              $1,802.00

                 Escrow            advance              balance            (Deficit)                                                                                        $0.00

                                                                              Total       Amount               Outstanding                                                  $                307,409.68


                 Unapplied              balance                                                                                                                             $                             0.00


                 AMOUNT                 REQUIRED                     AS OF October                         6, 2017    TO CURE          THE    DEFAULT                       $                307,409.68


Additional           payments             may            between
                                                          become             due
                                                                      the date      of this letter      and    the Cure      Date.   If you wish     to cure                                                              the
default      after      those          payments      due, they should
                                                                become        be added       to the Amount        Required     to Cure.   You have      thirty                                                           (30)
days     from the date of this notice         to pay the Amount          Required      to Cure.     This Cure      Date    is November      5, 2017.    Fees                                                             and
other     charges     may   continue      to be assessed        to your    account      after   the date     of this letter    pursuant    to the terms        of                                                         the
Security      Instrument.     In addition,    there    may    be other    fees,    escrow      advances       or corporate      advances     that SPS       paid                                                           on
your    behalf     or advanced      to your    account     not itemized      in this letter.     While    these    amounts      are not required      to cure                                                             the
payment        default,   you still owe these     amounts.                                        To        obtain    the     amount    required     to bring         the   loan     current,       please          contact
SPS       at our toll free number     800-635-9698.


SPS        is not      waiving   its            right           pay these
                                                               to demand           that
                                                                                amounts         you
                                                                                              at a later date.     SPS      reserves    the right to accept
one     or more         payments                for     less      than
                                                               Required      the   Amount
                                                                             to Cure,     and such      acceptance      shall    not be deemed      a waiver
of any of its rights    under   the Security    Instrument.      This    means,     for example,      if you send      us a payment        for less than the
Amount   Required      to Cure,    we can apply      this payment       to the amount        due and owing,        and because        the payment     did not
cure the default,    continue     the process    towards     foreclosure.       Please     be advised      that our acceptance          of any such    partial
payment   does    not prejudice      our right to refuse    such     payment      or partial    payment      in the future.


Possible            Consequences                          of    Default
If SPS        does          not      receive            the       Amount           Required                to Cure       by   the Cure     Date,   or if some   loss  mitigation                         alternative            to
foreclosure                has       not     started,             SPS         may         initiate           foreclosure        and  require     immediate    payment      in full                       of   the      entire
outstanding                unpaid           amount              on    the      account.               In    other     words,     SPS     may      accelerate        all payments      owing     and      sums
secured           by       the       Security             Instrument.              If    that      happens,             you    may   lose     your     home.       A foreclosure      will  result      in the
involuntary             loss         of the     property               via sale   to              the lender             or another     person       may      acquire     the property      by means         of
foreclosure             and         sale,     and you                may   be evicted.                     Once      foreclosure      is initiated,      additional     amounts     for legal      fees    and
costs    may  be                 incurred.            These           sums   can    be                significant.       They   may     be     added        to   amounts           secured          by    the Security
Instrument,    and they                      may be required                       to be        paid,       to the    extent  permitted        by   law,     if you wish           to reinstate          or satisfy  the
loan after foreclosure                       is initiated.


You       have       the     right     to cure            after      acceleration  loan and commencement
                                                                                                 of your                     of foreclosure          proceedings.         If you meet
the     conditions            to reinstate,                as     provided
                                                                         Security      in the
                                                                                       Instrument,        you may        reinstate        even    after foreclosure          has been
initiated       but         prior  to sale.This     means        that    once     you      have     met     the    conditions,         the    enforcement          of the      Security
Instrument          will be stopped      and your Note            and Security         Instrument        will remain,       as if demand          for payment         in full had not
been      made.        You will have      this right     at any time         before      the earliest       of: (a) five days          before     sale of the property             under
any     power        of  sale   granted      by  the     Security       Instrument;         (b) another         period     as    applicable        law     might    specify      for   the
termination          of your   right to have       enforcement           of the loan stopped;             or (c) a judgment             has been        entered      enforcing       your
Security        Instrument.       SPS    requires       that   you      pay reinstatement              amounts        in certified       funds.     Certified     funds      include      a
bank      wire,    cashier's     bank   check,     attorney       trust   account       check,    title  or   escrow      company          check,     or   Western      Union      Quick
Collect.         Please           contact         SPS           at 800-635-9698       for instructions       on submitting                          these        funds.     If you     reinstate,         the    Security
Instrument             shall       remain         fully        effective   as if no foreclosure       action   had started.
             Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 33 of 68 PageID #: 149

Payment                 Options
Please         provide            payments            to the         following             address:

 Sent        via     US       Mail     to:                                                                                Sent      via     overnight         courier           to:
 Select Portfolio                      Servicing,             Inc.                                                        Select          Portfolio         Servicing,                Inc.
 PO Box 65450                        Salt   Lake          City,      UT        84165-0450                                 Attn:      Remittance                Processing
                                                                                                                          3217       S. Decker              Lake    Dr Salt             Lake         City,      UT     84119


Payments                may be submitted                     in the        following              forms:
               (a)      Personal check
               (b)      Money    order
               (c)      Bank  wire (electronic                       funds           transfer).           Please          contact          SPS        for   the        information           necessary              to complete            a bank
                         wire.
               (d)       Certified     check,    bank    check,                        treasurer's             check    or cashier's     check,                          provided            any     such      check        is drawn         upon
                         an  institution      whose    deposits                         are     insured          by a federal    agency.
               (e)       Westem         Union    Quick    Collect.                         Reference              the loan    number     above                          and     deliver         to     Code         City:   Oswald,         Code
                         State:       UT.


In some       circumstances,       you may be able to submit        a payment     through    EZ Pay by calling     800-258-8602     or visiting     our
website       at www.spservicinq.com.      .com.   Please  remember     that    EZ Pay    payments   clear  quickly,     and you must     have      the
funds      in your    checking     account     on the day you ask us to process           a payment.    We will obtain      your consent      prior   to
initiating    payment      and will advise      you of any fee for this service    which   may be up to $15.00.

You      Have            Options             to   Avoid        Foreclosure!
SPS       is committed                    to      home       retention               and      offers         many   customer                     assistance
                                                                                                                                              to help    customers        programs   designed
avoid        foreclosure.                 These       programs                 are     offered         at    no cost to our                   customers
                                                                                                                                            help preserve        home  and are designed      to
ownership       or prevent     foreclosure    through        structured     repayment        plans,   special     payment      arrangements,         modifications,
short   settlements,      and deed-in-lieu        options,      if you are eligible.      If you would        like to learn    more     about    these    programs,
you should       immediately       contact  an SPS         representative       at our toll-free     number,       800-635-9698,         or visit our website         at
www.spservicinq.com.   .com.     Our representatives           are available      by phone       Monday      through     Thursday      between      the hours       of 8
a.m. and 11 p.m.,        Friday     from 8 a.m. to 9 p.m.,          and Saturday      from 8 a.m. to 2 p.m.,           Eastern     Time.


If we     can           reach        an      agreement               to    resolve             your         default,         we will           not      proceed              with      and/or            commence            foreclosure,
as    long         as    you         comply         with       the        agreement                 and      make           required            payments.


Counseling
HUD      approved                    home       ownership        counseling     may      be available          to you.                                                 You      should          call       800-569-4287               or     TDD
800-877-8339,                     or go     to HUD's      website     at www.hud.gov/offices/hsq/sfh/hcc/hcs.cfm                                                                     to find       the    HUD-approved               housing
counseling                agency            nearest     you.      You     may   be   eligible      for    assistance                                             from      the   Homeownership                                 Preservation
                          which                  be  reached       at the   Homeowner's         HOPE™           Hotline                                             888-995-HOPE™
                                                                                                                                                                   at                                                                        or   at
Foundation,                               may                                                                                                                                               (888-995-4673)
their website,                www.995hope.orq,                          or you         may        seek       help         from      another           non-profit     foreclosure    avoidance     agency.


Servicemembers                          Civil      Relief         Act      (SCRA)
SPS       is       committed             to home              ownership                  assistance                 for     active  servicemembers                             and       veterans     of the   United  States
military.          You        may      be entitled           to certain              protections              under         the federal    Servicemembers                                Civil Relief   Act (50 U.S.C.   3901
et seq.)   regarding                      your      interest            rate     and          the     risk     of      foreclosure              if you       are         a servicemember                       or     a dependent            of     a
servicemember.          Counseling      for   covered     servicemembers                                                             is    available              at     agencies            such Militaryas   OneSource
(800-342-9647        or www.militaryonesource.mil)              and Armed                                                         Forces       Legal        Assistance      (http://legalassistance.law.af.mil).
Note:   your state     may have      more    expansive     eligibility criteria                                                    than       below.        Please     contact      us as soon        as possible     if you
have   any   questions     or believe    you   may    be eligible.




                                                                                                                                                                                                                                       gg"



                                                                                                       00137932000184020200
               Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 34 of 68 PageID #: 150

Eligible         service         may         include,            but      is not      limited       to:

         •      Regular           members               of the
                                                   U.S. Armed        Forces                        Air Force   Marine     Corps   and Coast                or
                                                                               (Army,    Navy,                                                  Guard),
         •                        and        National    personnel      who have       been    activated    and are on Federal
                Reserve                         Guard                                                                                  active duty, or
         •                                            under   a call or order      to active
                National     Guard    personnel                                                 duty for more      than    30 consecutive     days under       section
                502(f)    of title 32, United       States    Code,     for purposes        of responding       to a national     emergency       declared      by the
                President      and supported       by Federal      funds,   or
         •      Active    service   members       of the commissioned            corps    of the Public     Health    Service   and the National       Oceanic      and
                Atmospheric       Administration,       or
         •      Certain          United          States           citizens                  with          the       armed          forces         of a nation            with        which     the        United      States     is allied            in
                                                                                serving
                the     prosecution               of a war             or military     action.


Please          send         written      notice          of military              service         as soon       as possible                to:


                                                                                                Select       Portfolio          Servicing,              Inc.
                                                                              PO Box            65250        Salt      Lake        City,       UT     84165-0250


If you        have      questions               regarding              eligibility       and       application           requirements,                   please         call     us at 800-258-8602.


Your          Rights
If you        wish      to dispute              your      delinquency                   or amount            required           to Cure           the     Default,            you     may      do    so      by    providing          a
written         dispute         to SPS           at the          following           address:


                                                                                        Select        Portfolio Servicing,                     Inc.
                                                                       PO Box           65277         Salt Lake   City, UT                     84165-0277


You          may   call SPS               at     our      toll     free       number             800-258-8602                 to      discuss           your       dispute.          However,              to     protect      your
rights        under    federal                 law,     you        will      need        to     provide        written          notice         to     SPS       if you           believe   that            your      dispute      is
unresolved.


You          have      the right    in any                  lawsuit           for      foreclosure            and        sale       to     argue         that      you         did     keep   your           promises          and
agreements               under   the Note                   and        Security          Instrument,             and      to present              any      other        defenses          that you           may      have.


You          have      options          to      avoid        foreclosure.                    THE      TIME       TO ACT               IS NOW.             Please          call       us    at 800-635-9698.


Sincerely,

Select         Portfolio         Servicing,             Inc.


      Esta          carta      contiene               información                    importante           concerniente                     a sus         derechos.               Por favor,   traduzca                   esta  carta.
   Nuestros                 representantes                       bilingües            estrin   a su        disposición                     para         contestar              cualquier    pregunta.                   Llamenos      al
                                                                 numero              800-831-0118                y seleccione/marque                               la opción              2.


This         communication                       from        a debt           collector            is an attempt    to collect                          a debt          and      any       information              obtained              will   be
                                                                                                     used  for that   purpose.


                       Minnesota                - This         collection                              is licensed                       the      Minnesota               Department                 of    Commerce
                                                                                       agency                                    by
                                                                   New       York                   - Collection                                  License           ¹   1170514
                                                                                         City                               Agency
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 35 of 68 PageID #: 151




                             EXHIBIT 4
    Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 36 of 68 PageID #: 152


 NYC      DEPARTMENT     OF FINANCE
  OFFICE     OF THE CITY   REGISTER

This page is part of the instrument. The City
Register will rely on the information provided
by you on this page for purposes of indexing
this instrument. The information on this page
will control for indexing purposes in the event
of any connict with the rest of the document.
                                                                                         2006092900880005001E6565
                                                 RECORDING              AND        ENDORSEMENT                 COVER            PAGE                                   PAGE     1 OF      31
Document           ID:        2006092900880005                         Document       Date:09-15-2006                                            Preparation           Date: 09-29-2006
Document          Type:    AGREEMENT
Document          Page Count:           30
PRESENTER:                                                                                RETURN              TO:
JUDICIAL           TITLE        INSURANCE           AGENCY,           LLC                 JPMORGAN               CHASE          BANK,            N.A.
PICKUP        86142                                                                       NATIONAL              HOME           EQUITY            POST      CLOSING
800 WESTCHESTER                    AVENUE,          SUITE      S-340                      KY2-1606
FIRST      AMERICAN                                                                       P.O. BOX           11606
RYE     BROOK,            NY    10573                                                     LEXINGTON,                 KY       40576
914-381-6700


                                                                             PROPERTY          DATA
Borough                           Block      Lot                            Unit       Address
BROOKLYN                           5593      1305     Entire    Lot         5          1251 42 STREET
                   Property        Type:     SINGLE         RESIDENTIAL             CONDO        UNIT




                                                                    CROSS          REFERENCE            DATA
 CRFN                      ar   Document         ID_                   or    __        Year-             Reel        _        Page       _        ar     File    Number_.

                                                                                    PARTIES
PARTY        1:                                                                          { PARTY        2:
YOSEF        GOLD                                                                        | JPMORGAN             CHASE           BANK,            N.A.
1251 42ND          ST.                                                                   900 STEWART                 AVENUE,              4TH     FLOOR
BROOKLYN,                NY     11219                                                    j GARDEN            CITY,       NY     11530



                                                                             FEES    AND TAXES
Mortgage                                                                                 Recording  Fee: $                                      187.00
Mortgage     Amount:                         $                  600,000.00               Affidavit Fee: $                                         8.00
Taxable    Mortgage           Amount:        $                              0.00         NYC Real Property                Transfer         Tax Filing           Fee:
Exemption:                                                      255                                                                        $                                   0.00
TAXE          Coun              asic:        _$_                            0.00         NYS      Real Estate         Transfer           Tax:
      ~Ci_City_(Additionalk
________         Aad uooa:                   $________         __           0.00                                                           $                                   0.00
           Spec (Additional):                $                              0.00                                RECORDED                    OR FILED             IN     THE   OFFICE
              TASF:                          $                              0.00                                   OF THE                 CITY      REGISTER               OF THE
              MTA:                           $                              0.00                                                     CITY        OF NEW           YORK
             NYCTA:                          $                              0.00                                                 Recorded/Filed                        1045-200616:4S
             Additional          MRT:                                       0.00                                                 City Register FileNo.(CRFN):
                           TOTAL:            1__
                                             $
                                                                            0.00   ~                                                 J
                                                                                                                                                       2006000561906




                                                                                                                               Cit        Re      cterO           eialSi      nature
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 37 of 68 PageID #: 153



                                                                  ".
 >t'~               ~~Cav.c.              4n,4,             ~
       wo           o(                                      '    " ~+~          «~
 I                            ibcct      r)ll'iin                                                             THE JUDICIAL TITLE INSURANCE AGENCY LLC
                                                                            q
                             llb04                                                                              800 WESTCHESTER AVENUE I SUITE S-340
 g()        f~j
                                         gg574                                                                                 RYE BROOK, NY 10573
            lj)ia        n        goal
 Llhc[                                                                                                                             914-381-6700
                              (

                                                                [Space Above This Line For Recording Datal

                                         CONSOLIDATION,                EXTENSION,    AND MODIFICATION        AGREEMENT

       WORDS USED OFTENIN THIS DOCUMENT
       (A)"Agreement.." This
                                document, which is dated       SEFTEMBER 15. 2006                 and exhibits and riders attached to this
       document will be called the "Agreement."
       (B)
            "Berrower."         YOUSEF GOLD                      will be called "Borrower" and sometimes "I" or "me." Borrower's
                is        1251 cscSTREET. BROOKI NN. NEW YORK 11219
            "Lender."                                                        will be called "Lender" and sometimes "Note Holder."
       (C)
       Lender is a corporation or association which exists under the laws of the State of New York. Lender's
       address is 900 STEWART AVENUE. 4T" FLOOR. GARDF                      CITY. NEW YORK 11530 .
            "Mortgages." The
       (D)                      mortgages, deeds of trust, or other security instruments and any additional security instruments
       and related agreements(such as assignments, extensions, modifications, or consolidations ofmortgages) identified in Exhibit A
                                            "Mortgages."
       to this Agreement will be called the
                   Holder." Lender or anyone who succeedsto Leader's rights under this Agreement and
       (E) "Note                                                                                             who is entitled to
       receive the payments I agreeto make under this Agreement may be called the "Note Holder."
            "Notes." he Notes
       (F)                      which are identified in Exhibit A to this Agreement, and which are secured by the Mortgages,
       will be called the "Notes."
                        " The
       (G) "Property          property which is described in the Mortgage(s) and in Exhibit B (Property Description) to this
                                                "
       Agreement, will be called the "Property The Property is located at
                                          1251 428 STREET. BROOKLYN. NEW YORK 11219
                                                                       [Street]
                                     Brooklyn         . .               KINGS              .        NEW YORK 11219

                                                    City]                              [County]              [State and Zip Code]

       I promise and I agree with Leader as follows:
       L BORROWER'S AGREEMENT ABOUT OBLIGATION UNDER THE NOTES AND MORTGAGES
       I agree to take over al) of the obligations under the Notes and Mortgages as consolidated and modified by this
       Agreement as Borrower. This meansthat I will keep all of the promises and agreementsmade in the Notes and Mortgages
       even if some other person made those promises and agreementsbefore me. The total unpaid principal balance of the Notes
       is U.S. $ 261.557.A6          of this amount, U.S. $338A42.14 _wasadvanced
                                                                       was          to me (or for my account) immediately prior to this
       consolidation.



       IL AGREEMENT TO COMRINE NOTES AND MORTGAGES
       (A) By signing this Agreement, Leader and I are combining into one set of rights and obligations all of the promises
       and agreementsstated in the Notes and Mortgages including any earlier agreementswhich combined, modified, or extended
       rights and obligations under any of the Notes and Mottgages. This means that all of Leader's rights in the Property are combined
       so that under the law Leader has one mortgage and I have one loan obligation which I will pay asprovided in this Agreement.
                                                             "Consolidation."
       This combining ofnotes and mortgages is known as a




                                                                                                             section•                     'nde@•        f   6   M1
                                                                                                             Block.55%                     co-ty•


                                                                                                             L.t•                          w!city.
                                                                                                                                            i mm]('ay
                                                                                                                        (30s


           rOIC'                                     AGREEMENT-
       NEWYORK               EXfENSloN,ANDMODLFICATION
                 CONSOLEDATl0N.                              SingleFamily-FannüeMae/Freddie
                                                                                         )clanUNIFORM[NSTRUMENT
                                                                                                             Form
       3172hQi (rev.1tFI)
                           II'agcI of Spurccf
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 38 of 68 PageID #: 154



   (B) In the event that Exhibit A indicates that all of the Notes and Mortgages have already been combined by a previous
   agreement, then Lender and I agree to change the terms of Section II, paragraph (A) of this Agreement to the following:
   Lender and I agreethat all of the promises and agreementsstated in the Notes and Mortgages
             - including any earlier agreementswhich combined, modified, or extended rights and
             obligations under any of the Notes and Mortgages - have been combined into one set of
             rights and obligations by an earlier agreement which is referred to in Exhibit A. This means
             that all of the Lender's rights in the Property have already been combined so that under the
              law Leader already has one mortgage and 1have one loan obligation which I will pay as
              provided in this Agreement. The combining of notes and mortgages is known as a
             "Consolidation."


   HL AGREEMENT TO CHANGE TERMS OF THE CONSOLIDATED NOTE
   Lender and I agree that the terms of the Notes are changed and restated to be the terms of the "Consolidated Note" which
    is attached to this Agreement as Exhibit C. The Consolidated Note contains the terms of payment for the amounts that I owe to
   Note Holder. I agree to pay the amounts due under the Notes in accordancewith the terms of the Consolidated Note. The
    Consolidated Note will supersedeall terms, covenants, and provisions of the Notes.
   IV. AGREEMENT TO CHANGE TERMS OF THE CONSOLIDATED MORTGAGE
   Lender and I agree that the terms of the Mortgages are changed and restated to be the terms of the "Consolidated
   Mortgage"
                  which is attached to this Agreement as Exhibit D. he Consolidated Mortgage securesthe Consolidated Note and will
    constitute in law a single lien upon the Property. I agree to be bound by the terms set forth in the Consolidated Mortgage which
   will supersedeall terms, covenants, and provisions of the Mortgages.
    V, NO SET-OFF, DEFENSES
    I agreethat I have no right of set-off or counterclaim, or any defense to the obligations of the Consolidated Note or the
   Consolidated Mortgage.
   VL BORROWER'S INTEREST IN THE PROPERTY
   I promise that I am the lawful owner occupying the Property and that 1have the right to consolidate, modify, and extend
   the Notes and Mostgages.
   VH. WRITTEN TERMINATION                   OR CHANGE OF THIS AGREEMENT
   This Agreement may not be terminated, changed, or amended except by a written agreement signed by the party whose
   rights or obligations are being changed by that agreement
   VHL OBLIGATIONS OF BORROWERS AND OF PERSONS TAIGNG OVER BORROWER'S OR LENDER'S
   RIGHTS OR OBLIGATIONS
    If more than one person signs this Agreement as Borrower, each of us is fully and personally obligated to keep all of
   Borrower's promises and obligations contained in this Agreement. The Note Holder may enforce its rights under this Agreement
   against each of us individually or against all of us together.
   The terms of the Consolidated Note and the Consolidated Mortgage may not allow any person to take over my rights or
   obligations under this Agreement Lender and 1 agreethat if any person is permitted to take over my rights and obligations under
   this Agreement, that person will have all of my rights and will be obligated to keep all of my promises and agreementsmade in
   this Agreement Similarly, any person who takes over Lender's rights or obligations under this Agreement will have all of
    Lender's rights and will be obligated to keep all of Leader's agreementsmade in this Agreement.
    IL LIEN LAW
    I will receive all amounts lent to me by Lender subject to the trust fund provisions of Section 13 of the New York Lien
    Law. This meansthat I will: (A) hold all amounts which I receive and which I have a right to receive from Lender under the
                                     fund;"                                                  improvement"
   Consolidated Note as a trust              and (B) use those amounts to pay for "cost of                 (as defined in the New York
                                                                                                                 fund"
   Lien Law) before 1 use them for any other purpose. The fact that I am holding those amounts as a "trust              meansthat for any
   building    or other improvement    located on the Property I have a special responsibility under the law to usethe  amount in the
   manner described in this Section IX.
   X. TYPE OF PROFERTY
   Check box(es) as applicable.
   'Ulis Agreement covers real property principally improved, or to be improved, by one or more structures containing, in
   the aggregate, not more than six (6) residential dwelling units with each dweUing unit having its own separatecooking
   facilities.
   This Agreement covers real property improved, or to be improved, by a one (1) or two (2) family dwelling.
   This Agreement does not cover real property improved as described above.




  NEWYORKCONSOLlDA11ON,                                AGRSEMENT-
                                          ANDMOD1FICAHON
                                  EXTENSION.                   SMgleFamAy-Famous
                                                                               Mae/FrsMeMactfNIFORM1NSTlwMENT
                                                                                                            Forms
  II U I:Oi (rvr. Srulf ttraae2erg page)
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 39 of 68 PageID #: 155


                                                                                                                          RECORDED
                                                                                                 Attorn
  By signing this Agreement, Lender and 1agree to all ofthe above.                                                     WMULTANEOUSLY
                                                                                        ~i" rg'              g/          """
                                                                     intactfor

  IP MORGAN CHASE             ANK
   William A. rshfel         s .        - Lender                   YOUSEF GOLD              - borrower
                                                                   By Shaya Monheit, As Attorney-in-Fact
  By:
                                                                                                    -borrower
                   i;                  +(iLt          Ib-bi~c<4i~9,4.-~~

                             Space Below This Line For Acknowledgment]




  State of New York                                     )
                                                        ) ss:
  County    of                                         )

                   15*
           On the 19    day of September in the year 2006 before me, the undersigned, a Notary Public in and
  for said State, personally appeared YOUSEF GOLD, By Shaya Monkelt, As AHorney-in-Fact         personally
  known to me or proved to me on the basis of satisfactory evidence to be the individual (s) whose       e(s) is
  (are) subscribed to the within instrument and acknowledged to me that he/she/they executed         ame In
  his/her/their   capacity    (les), and that by his/her/their    signature      (s) acted, ex                  str




                                                                           Notary    Publi


                                                                           My Commission          expires:




                                                                                             MORWHE FUCHS   Neoiusor
  State of New York                                     )                                     Pubuc u~~t9
                                                                                                 osF
                                                        )ss:                              ttooxnen i     s goon+
                                                                                                  nape»
                                                                                                     +"'4~    ~ asnt
  County    of    bdAs                                 )                               commis


            On the7Ûay        of September in the year 2006 before me, the undersigned, a Notary Public in and for
  said State, personally appeared WILLIAM         A. HIRSHFELD       , personaRy known to me or proved to me on
  the basis of satisfactory evidence to be the individual   (s) whose   name (s) is (are) subscribed to the within
  instrument   and acknowledged to me that he/she/they executed the same in his/her/their          capacity (les), and
  that by his/her/their   signature (s) acted, executed the instrument




                                                                           Notary    Public
                        FELACIAS               yest
                  N018V       O2e 4g7454                                   My Commission          expires:   ( I 't
                              mammaoCaggf,
                              aggeenas.‰
                        ~~




  NEWYORKCONDLIDATION,                               AGREJiMENT-
                                       ANDMODIFICA110N
                              EXTENSION,                      SMgleFamily.FanntieMaerFreddie
                                                                                          MacUNIFORM
                                                                                                   INSTRUMENT
                                                                                                           Form
  3I 71MI (nrv Irnl j (PaaaSera pages)
  Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 40 of 68 PageID #: 156




                                                         INSTRUCTIONS

  The following instructions apply if this Agreement is used in a consolidation, extension, or modification   of a single family loan
  intended for possible sale to Fannie Mae or Freddie Mac.

  (1)      All notes,security instruments, assigmnents, the most recent consolidation agreement and related agreements that modify,
           consolidate, or extend prior underlying obligations and which predate this Agreement must be listed in Exhibit A to this
           Agreement. The language in Exhibit A to this Agreement is only a sample and may be revised as appropriate.

                                                                                              "Gap"
           If any new money is advanced, number (1) on Exhibit A should refer to both (a) the       Mortgage (i.e., the new money
                                                         "Gap"
           mortgage discussed in (6) below), and (b) the       Note (i.e., new money note discussed in (6) below).

  (2)      The metes and bounds description of the Property must be set forth in Exhibit B to this Agreement.

  (3)     The Consolidated Note must be the current version of the applicable Single Family Fannie Mae/Freddie Mac Uniform
          Note (e.g., Forms 3233, 3501, 3502, 3504, or 3514) with the following language inserted at the top of the document:

          For Fixed Rate Notes:
                                                    CONSOLIDATED         NOTE

                       TMs Note amends and restates in their entirety, and is given in substitution for,
                        the Notes described in Exhibit A of the New York Consolidation, Extension,
                               and Modification  Agreement dated the same date as this Note.

          Far Adjustable Rate Notes:
                                       CONSOLIDATED         AD JUSTABLE       RATE NOTE

                      This Note amends and restates in their entirety, and is given In substitution for,
                        the Notes described in Exhibit A of the New York Consolidation, Extension,
                               and Modification  Agreement dated the same date as this Note.

         The Consolidated Note, with all blanks completed, and any applicable addendum or addenda, must be executed by the
         Borrower(s) and a copy of the executed Consolidated Note must be attached hereto as Exhibit C. The repayment terms
         of the Consolidated Note (e.g., the consolidated principal amount, the monthly principal and interestpayment, the interest
         rate and provisions for any interest rate and monthly payment changes applicable to the consolidated obligations) must
         be set forth in the Consolidated Note. The dollar amount entered in the first blank in Section I of this Agreement and
         the consolidated principal amount of the Consolidated Note must be the same.


 (4)     The Consolidated Mortgage must be the current version of the New York Single Family Fannie Mac/Freddie Mac
         Uniform Instmment (Form 3033). The Consolidated Mortgage, with all blanks completed, and any applicable riders
         (such as an adjustable rate rider), must be attached hereto as Exhibit D. The Consolidated Mortgage need not be signed
         by the Borrower(s). The dollar amount entered in the first blank in Section I of this Agreement and the dollar amount
         entered in the corresponding blank in the Consolidated Mortgage must be the same.

(5)      For sales of loans to Fannie Mac and Freddie Mac, the Seller/Lender must deliver the executed and recorded original
         of this Agreement and all exhibits to it (or a certified true copy from the recording clerk, if the original is not yet
         available), together with the original Consolidated Note signed by the Borrower(s) and each original Note which is the
         original evidence of any part of Borrower's indebtedness set out in this Agreement.

(6)      If new funds are advanced at the time of the consolidation and modification evidenced by this Agreement, the new
                                                                                "Gap"
         obligation must be evidenced by an original of the new money note (the         Note) and an original of the new money
                       "Gap"
         mortgage (the        Mortgage) on the current Fannie Mae/Freddie Mac Single Family Uniform Instrument (Form 3033).
          The dollar amount entered in the second blank in Section I of this Agreement and the dollar amount entered in the
        corresponding blank on the Gap Note and Gap Mortgage must be the same. If no new funds are advanced at the time
        of the consolidation and modification, then the second blank in Section I of this Agreement should be aero. This new
        loan will then become a part of the Consolidated Note and the Consolidated Mortgage. It is not necessary that the
        repayment terms of the new loan,as set out in the Gap Note, reflect the terms of the Consolidated Note.

NEWYoRKCONSo
           LIDATION,     ANDMODWICATION
                  EXTENSTON,         AoREEMENT4ngle
                                                FamNy--hmde
                                                        Man/Freddie
                                                                MacUNnrORM
                                                                         INSTRUMENT                              inn ust (rev.5101}
                                                                                                                    eroerd
                                                                                                                    Smgo SP/S
                                                                                                                           d/8 page+
                                                                                                                               pogeii
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 41 of 68 PageID #: 157




                                                           EXHIBIT A
                                            (List of Mortgages, Notes, and Agreements)




  ( l) This Mortgage given by YOUSEF GOLD and dated SEPTEMBER 15. 2006 in favor of JP MORGAN CH4sE BANK.
  N.A,., securing the original principal amount of U.S. 3338.442.14. This mortgage will be recorded together with this Agreement
  in the Clerk's Office of Kings County, State of New York. At this date. the unpaid principal balance secured by this mortgage is
  U.S. $338.442.14 . his mortgage securesaNote dated SEPTEMBER 15. 2006.

  (2) This Mortgage given by YOWEF GOLD and dated JULY 28. 2003 in favor of GREENPOINT MORTGAGE
  FUNDING.INC.       securing the original principal amount of U.S. $270.000.00.. This mortgage was recorded on FEBRUARY
  12. 2004 in the County Clerks Office of Kings County, State of New York, in CRFN # 2004000083967. This mortgage secures
  a Note dated JULY 28. 2003.

  This Mortgage was assigned by GREENPOINT MORTGAGE FINDING. INC. to DU MORTGAGE                            CAPITAL      INC. by
  Assignment  dated,                   , which Assignment will be recorded simultaneously herewith

  This Mortgage is being assigned by WELLS FARGO BANK. N.A.. Successors by merger to WELLS FARGO HOME
  MORTGAGE. INC.. as Attorney-in-Fact for DU CAPITAL INC. to JP MORGAN CHASE BANK by Assignment dated
  SEPTEMBER 1. 2006 , which Assignment will be recorded simultaneously herewith.

  That a Consolidation, Extension and Modification Agreement was made between YOUSEF GOLD and JP MORGAN                     CHA SE
  BANK dated SEPTEMBER li 2006. which will be recorded simultaneously with the Mortgage dated SEFTEM5ER                     11
  100ft

  This Mortgage securesa Note dated SEPTEMBER         15. 2006. At this date, the unpaid principal balancesecured by this
  Mortgage is U.S.
  $261.557.86.



                                                                                                                                "~llcPo'"
  +m+             NoHqqg
                  AHIloSu            ~ill
                                     gill    bq.
                                             bz    cambia
                                                   Itsaliwg          esht~diIq)lw.      Ala.    uke~8M~t
                                                                                                whetrYQ<~s                  ~
                                                                                                                            +
                                                                     eg)t~rLiq




  NEWYORKCONSOl1DATION.                                AGREEMENT-
                                         ANDMODLFICATlON
                                 EXTENT1ON.                    SingleFamily-Fannise
                                                                                  Mae/Freddie       JNSTRUMENT
                                                                                           MacUNIFORM       Forws
  JJ12Itpl
  JI Y2Jrtli (ntv.
             fncv.JisJJ
                  $4ll (Agc
                       (Pagesofa
                            t of apacer)
                                  pages)
  Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 42 of 68 PageID #: 158




                                                           n Jan
                                              ~Zqg
                                              BJIBIBIT       B

                                                                                      4t   r te
                                                                                                  .?Aa~.rat?a',;" I

                                  ?„.I
                                         '~                    -A'
                                             sS GRRtJJ'UI.E E*
                                          estyS'6K'ÃD'O'I
                                                                                    Unit"
         THE Condominium Unit known as Unit No. 5 (hereinafter called "the Unit") in the
         Building known as 1251 42nd Street, Brooklyn, New Yort and also designatedand
         described as Unit No. 5 in the Declaration comprising The 1251 42nd Street
         Condominium (bereinafter called the 'Property"
                                                    "Property") made by the Grantor under the
         Condominium Act of the State of New York, as amended(Article 9-B of the Real
         Property Law of the Stateof New York), recorded in the Kings county Office of the
         Register of the City of New York on the 18th day of July, 2001 in           15223 page
                                          "Declaration"
         1010, (hereinafter called the "Declaration") which Unit is also designatedasTax Lot
         No. 1305 on the Floor Plan of the Build            s and filed simultaneously with said
         Declaration (hereinatter called the "Unit"
                                             'Unit'
                                             "Unit"), as Map No. 0.105551;

         THE land area of the Property is described as follows:

         ALL that certain plot, piece, parcel of land, situate, lying and being in the Borough of
         Brooklyn, County of Kings, City and State of New York and bounded and described as
         follows:

         BEGINNING at a point on the northerly side of 42nd Street, distant 260 feet westerly
         from the corner formed by the intersection of the said westerly side of 13th Avenue
         with the northerly side of 42nd Street;

         RUNNING THENCE northerly at right angles to 42nd Street, 100 feet 2-1/8 inches;

         THENCE westerly at right angles to the previous course, 27 feet 6 inches;

         THENCE southerly and parallel to the westerly aide of 13th Avenue, 100 feet 2-1/8
         inches; and

         THENCE easterly to the previous course, along the northerly side of 42nd Street, 27
         feet 6 inchesto the point or place of BEGINNING.

         TOGETHER with any strips or gores adjoining the above described premises on any of
         the sides thereof;

         TOGETHER with an undivided 19.05 percent interest in the Conunon Elements of the
         Property described in said Declaration (hereinafter called the "Conunon Elements").




                The policy to be issued under this report wiB insure the title to auchbuildingsand
   FOR          improvementserectedon the prerniseswhich by lew constitute real property.
CONVEYANCtNG
   ONLY         TOGETHERwith all the right. title and interest of the party of the first part, of, in and to
                the lend lying in the street in front of and adjoiningsaid premises.
                                                                                                               Page 1
    Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 43 of 68 PageID #: 159
                                               EXHIBIT"
                                              â€”
                                               EXHIBIT"C C
                                          CONSOLIDATED                NOTE
                                   IhisNoteamends           intheirentirety,andis givenin
                                                  andrestates
                                           for theNotesdescribetInExhibitA oftheNewYork
                                                               Agreement
                                       ExtensionaEtlModification
                           Consolidadon,                                 datedthesameasthisNote


September15, 2006                     Cig'
                                  New City                                            NY
           [Date)                                         city)                                      , [state;

125142ndSt #5
Brooklyn, NY 11219
                                                      Pop«ty
                                                      .rtapeityAddress)


L BORROWER'S PROMISE TO PAY
      In return for a loan that I havereceived,I promiseto pay U.S. 5 600,000.00      (this amountis called 'Principal'
                                                                                                            "Principal"),
plus interest,to the order of the Lender.The Lenderis
JPMorganChaseBank, NA
a bankwhich is organizedand existing underthe laws of the United Statesof America
I will make all paymentsunderthis Note in the form of cash,checkor money order.
      I understandthat the Lender may transfer this Note. The Lender or anyonewho takesthis Note by transfer andwho is
entitled to receivepaymentsunderthis Note is calledthe "Note Holder."

2. INTEREST
      Interestwill be chargedon unpaidprincipal until the full amountof Principal hasbeenpaid. I will pay interestat a yeady
rate of 7.750                %.
      The interestraterequiredby this Section2 is the rateI will pay both beforeandafter any defaultdescribedin Section6(B)
of this Note.

3, PAYMENTS
     (A) 11meand Placeof Payments
     I will pay principal andinterestby making apayment everymonth.
     I will makemy monthly paymenton thePirst          day of eachmonth beginning on November 1st 2006               . I will
makethesepaymentsevery month until I havepaid all of the principal andinterestand any other chargesdescribedbelowthat I
may owe under this Note. Each monthly paymentwill be applied as of its scheduleddue date andwill be appliedto interest
beforePrincipal. If, on October 1, 2036             , I still ownamountsunderthis Note, I will pay thoseamountsin full on
that date,which is calledthe "Maturity Date."
     I will makemy monthly paymentsat JPMorganChaseBank,NA, eraChaseHome Finance,LLC
3415Visión Drive, Columbus,OH 43219                                   or at a different place if requiredby the Note Holder.

     (B) Amount of Monthly Payments
     My monthly paymentwill bein the amountof U.S. 3 4,298.48

4. BORROWER'S RIGHT 10 PREPAY
     I havethe right to makepaymentsof Principal at any time beforethey are due. A paymentof Principal only is known as a
"Prepayment,"When I make a
                               Prepayment,I will tell the Note Holder in writing that I am doing so. I may not designatea
paymentasa Prepaymentif Ihave not madeall the monthly paymentsdueunderthe Note.
     I may makea full Prepaymentor partial Prepaymentswithout paying a Prepaymentcharge.TheNote Holder will use my
Prepaymentsto reduce the amount of Principal that I owe under this Note. However, the Note Holder may apply my
Prepaymentto the accruedand unpaid interest on the Prepaymentamount, before applying my Prepaymentto reducethe
Principal amountof the Note. If I makea partial Prepayment,therewill be no changesin the due dateor in the amountof my
monthly paymentunlesstheNote Holder agreesin writing to thosechanges.


 1760541580

NEWYORKRXEDRATENOTE-SIngle
                        Farnily-Fannis
                                    Maa/Freddie
                                             MaoUNIFORM
                                                      INSTRUMENT

     -5NINY)tooost      Form3233 1/01                                                                                   .
       VMPMORTGAGE  - (500)52U7291
                 FORMs
                                                                                                   IlllllHIIIIIIII
                                                                                                   Il!IIIIIIIIIIIIIII
     Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 44 of 68 PageID #: 160



5. LOAN CHARGES
      If a law, which appliesto this loan andwhich setsmaximumloan charges,is finally interpretedsothat theinterestor other
loan chargescollectedor to be collectedin connectionwith this loan exceedthe permittedlimits, then: (a) any suchloancharge
shall be reducedby the amountnecessaryto reducethe chargeto the permitted limit; and (b) any sumsalreadycollectedfrom
me which exceededpermittedlimits will be refundedto me. The Note Holder may chooseto makethis refund by reducingthe
Principal I oweunderthis Note or by making a direct paymentto me. If a refundreducesPrincipal, thereductionwill betreated
asa partial Prepayment

6. BORROWER'S FAILURE TO PAY AS REQUIRED
      (A) Late Charge for Overdue Payments
      If the Note Holder hasnot receivedthe full amountof any monthly paymentby the end of Fifteen         calendardays
after the dateit is due, I will pay a late chargeto the Note Holder.The amountof the chargewill be2.000           % of
my overduepaymentof principal and interest.I will pay this late chargepromptly but only onceon eachlate payment

     (B) Defanit
     If I do not pay the full amountof eachmonthly paymenton the dateit is due, I will be in default.

      (C) Notice of Default
      If 1 am in default, the Note Holder may sendme a written notice telling me that if I do not pay the overdueamountby a
certain date, the Note Holder may require me to pay immediatelythe full amountof Principal which has not beenpaid andall
the interestthat I owe on that amount That datemust be at least30 daysafter the dateon which the notice is mailedto me or
deliveredby othermeans.

    (D) No Waiver By Note Holder
    Even if, at a time when I am in default, the Note Holder doesnot require me to pay immediately in full as described
above,the Note Holder will still havethe right to do soif I am in defaultat a later time.

     (E) Payment of Note Holder's Costsand Expenses
     If the Note Holder bas requiredme to pay immediatelyin full as describedabove, the Note Holder will havethe right to
be paid back by me for all of its costsand expensesin enforcingthis Note to the extentnot prohibited by applicablelaw. Those
expensesinclude, for example,reasonableattorneys'fees.

7. GIVING OF NOTICES
      Unlessapplicablelaw requiresa different method,any notice that mustbe given to me under this Note will be given by
delivering it or by mailing it by first classmail to me at the PropertyAddressaboveor at a different addressif I give theNote
Holder anotice of my different address.
      Any notice that must be given to the Note Holder under this Note will be given by delivering it or by mailing it by first
classmail to theNote Holder at the addressstatedin Section3(A) aboveor at a different addressif I am given a notice of that
different address.

8. OBLIGATIONS OF PERSONSUNDER THIS NOTE
      If more than onepersonsigns this Note, eachpersonis fully and personally obligatedto keep all of the promisesmadein
this Note, including the promiseto pay the full amountowed. Any personwho is a guarantor,surety or endorserof this Note is
alsoobligatedto do thesethings. Any personwho takesover theseobligations, including the obligationsof a guarantor,surety
or endorserof this Note, is alsoobligatedto keep all of the promisesmadein this Note. The Note Holder may enforceits rights
underthis Note againsteachpersonindividually or againstall of us together.This meansthat any oneof us may be requiredto
pay all of theamountsowedunderthis Note.

9. WA1VERS
      I and any other personwho bas obligationsunder this Note waive the tights of Pressntmcntand Notice of Disbonor.
"Presentment"meansthe right to require theNote Holder to demandpaymentof amountsdue. "Notice of Dishonor" meansthe
right to requirethe Note Holder to give notice to otherpersonsthat amountsduehavenot beenpaid.




                                                                                                               Form32331/o1
©    -sst(stvle
tonge-ast(HY) eooa
                oaa                                        pape
                                                           Pete
                                                              xofs
                                                              2 ols                                             [Noeo
                                                                                                                If@I~
     Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 45 of 68 PageID #: 161



10. UNIFORM SECURED NOTE
      This Note is a uniform instrumentwith limited variationsin somejurisdictions, In addition to the protectionsgiven to the
Note Holder under this Note, a Mortgage, Deed of Trust, or SecurityDeed(the "Security Instrument"), datedthe samedateas
this Note, protectsthe Note Holder from possiblelosseswhich might result if I do not keepthe promiseswhich I makein this
Note. That Secmity Instrumentdescribeshow andunder what conditions1 may be requiredto makeimmediatepaymentin full
of all amountsI oweunderthis Note. Someof thoseconditionsaredescribedasfollows:
              Lender may require immediatepaymentin full of all SumsSecuredby this Security Instrumentif all or
         any part of the Property, or if any right in the Property, is sold or transferredwithout Lender'sprior written
         permission.If Borrower is not a natural personand a beneficial interest in Borrower is sold or transferred
         without Lender'sprior written permission,Lenderalso may requireimmediatepaymentin full Hewever,this
         option shall not be exercisedby Leaderif suchexerciseis pmhibited by Applicable Law.
              If Leader requiresimmediatepaymentin full underthis Section18, Lenderwill give me anotice which
         statesthis requirement.The notice will give me at least30 daysto makethe required payment.The 30-day
         period will begin on the datethe notice is given to me in the mannerrequired by Section 15 of this Security
         Instrument. If I do not make the required payment during that period, Iander may act to enforceits rights
         underthis Security Instrumentwithout giving me any further notice or demandfor payment.


WITNESSTHE HAND(S) AND SEAL(S) OF THE UNDERSIGNED.                                            pgyggbgrjI


                                                                           in fhet fby   4e
                                                                                          B
.. _                                                  (Scal)                                                               (Seal)
                                                    -Borrowr     YOsef Gold By Shaya               Monhe i t             -Bom>wer
                                                                 As Attorney-in-Fact
                                                                                                       RECORDED
                                                                                                     WAULTANEOUSLY
                                                                                                       HUtE WITM

                                                      (Scal)           .                                   ....            (Seal)
                                                    -Bonower                                                             -Borrower




                      __ .                            (Seal)      _        __ __                                             (Seal)
                                                    -Bosrows                                                             -llorrower




._                 __ .                               (Seal)      ___.                                                     (Seal)
                                                    .Bormwer                                                             -Bonower




                                                                                                              [Sign Original Only]




1760541580

~    e
      -SNINYlcoon
tIIIL-SNtttvl racon                                        Porxl orS
                                                           oooo  ora                                               Fane3233
                                                                                                                   Ferross33 t/61
                                                                                                                             1/01
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 46 of 68 PageID #: 162




  ReturnTo:
  JPMorganChaseCustodyServices
  P.O.Box 8000
  Monroe, LA 71211



  PreparedBy




                                 [Space
                                      abacathh IAme
                                                  ForRecording
                                                             Data]                      . ..__   .. .. . . .
                                                                          C


                                        EXHIBIT      "D"
                                                      D


                             CONSOLIDATED              MORTGAGE




                                   DOCUMIr22'
  WORDS USED OFTEN IN THIS DOCUMENT
      "SecurityInstrmaant" This
  (A)                            document,which is dated September15, 2006                                 ,
  togetherwin an Ridersto this docmnent,will be calledthe "Secmity Instrument."
      "Borrower."
  (B)
  Yosef Gold




  whoseaddressis
  125142nd St, Brooklyn, NY 11219
  sometimeswig be called "Borrower" and sometimessimply "I" or "me."
      "Leader."
  (C)
  JPMorganChanoBank, N.A.
  will be called "Lender " Leader is a corporation or associationwhich exists under the laws of
  the United Statesof America                 . Lander'saddressis
  1111Polaris Parkway,Colmnbus,OH 43240



   1760541580
   NEWYORK- singleramey- FariniaMee/Freddle
                                         MaoUNFORM
                                                 INSTRUMENT                                  Fame3033 1(01

      -a(NY)moosLos

                                                                              IIIIIIIIIIII
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 47 of 68 PageID #: 163




             "                                                                                , will be called
  (D) "Note The note signedby Borroweranddated September15, 2006
  the "Note." The Note showsthat I oweLender Six hundred thousand and 00/100

                                              Dollars (U.S. $ 600,000.00                     ) plusinterest
  and other amountsthat may be payable.1havepromisedto pay this debt in Periodic Paymentsandto pay
  the debtin fb11by October 1, 2036                                                                      .
       "Property." The property that is describedbelow in the sectiontitled "Description of the Property,"
  (E)
                     "Property."
  will be called the "Property
       "Loan."       "Loan" meansthe debt evidenced the
  (F) "Loan The                                      by     Note, plus interest,any prepaymentchargesand
  late chargesdueunderthe Note, andall sumsdueunderthis SecurityInstrument,plus interest.
               Secured." he amountsdescribedbelowin the sectiontitled "Borrower's Transferto Lenderof
  (G) "Sums
  Rightsin the Property" sometimeswin be calledthe "SumsSecured."
        "Riders." All Riders attachedto this
  (H)                                        SecurityInstrumentthat are signedby Borrower will be called
  "Riders." The
                 following Ridersareto be signedby Borrower (checkbox asapplicable];
         AdjustableRateRider       CondominiumRider                      SecondHome Rider
         Balloon Rider             P1stmedUnit DevelopmentRider          1-4 Family Rider
   ~ VA Rider                      Biweekly PaymentRider                 Other(s)[specify]


                     Law." All
  (I) "Applicable               controlling applicablefederal, stateand local statutes,regulations, ordinances
  and administrative tules and orders (that have the effect of law) as well as all applicable fmal,
  non-appealable,   judicial opinionswill be called "Applicable Law."
                                                        Assessments,"All
  (J) "Community Association Dues, Fees, and                               dues, fees, assessments   and other
             that are imposed on Borrower or the Property by a condominium association,homeowners
  associationor similar oremiwon will be called "CommunityAssociationDues,Fees,andAssessments."
                             Transfer." "E1cetronicFunds Transfer" means
  (K) "Electronic Funds                                                     any transfer of money, otherthan
  by check,draft, or similar paper instrument, which is initiated through an electronic terminal, telephonic
  instrument,computer, or magnetictapeso asto order, instruct, or authorizea unsocial institution to debit
  or credit an account Somecommonexamplesof an Electronic FundsTransfer are point-of-saletransfers
  (wherea card such as an assetor debit card is usedat a merchant),automatedteller machine(or ATM)
  transactions,transfersinitiated by telephone,wire transfers,andautomatedclaringhouse transfers.
       "EscrowItems." Thoseitemsthat aredescribedin Section3 will be called"Eacrow Items "
  (L) "Escrcw
                         Proceeda.""MiscellaneousProceeds"means
  (M) "Miscellaneous                                                  any compensation,settlement,awardof
  damages,or proceedspaid by any third party (otherthanInsuranceProceeds,asdefined in, andpaidunder
  the coveragedescribedin Section5) for (i) damageto, or destructionof, the Property; (ii) Condemnation
  or othertaking of all or any part of the Property; (iii) conveyanceinlieu of Condemnationor saleto avoid
  Condemnation;or (iv) misrepresentationsof, or omissionsas to, the value and/or condition of the
  Property. A taking of the Property by any govemmental authority by eminent domain is known as
  "Condemnation."
  (N) "Mortgage Insurance." "Mortgage Insurance" means insurance protecting Lender against the
  nonpaymentof, or default on, the Loan.
  (0) "Periodic Payment" he regularly scheduledamountdue for (i) principal and interest under the
  Note, and Gi) any amountsunder Section3 will be called "Periodic Payment,"
                    "RESPA" meansthe Real EstateSettlementProceduresAct (12
  (P) "RESPA."                                                                        U.S.C. Section2601 et
  seq.) and its implementingregulation, RegulationX (24 C.F.R. Part 3500), as they might be amended
  from time to time, or any additional or successorlegislation or regulationthat governsthe samesubject
  matter. As usedin this SecurityInstrument, "RESPA" refers to all requirementsand restrictionsthat are
  imposedin regardto a "federally relatedmortgageloan" evenif the Loan doesnot qualify asa "federally
  relatedmortgageloan" underRESPA.
  1760541580
                                                                         9.umm
        -lttSY)rooos>no
        -einvl  ioaossos                             I'oooootrr
                                                     p~or rl 'I1                               Form3033   1/01
                                                                                                     3a33 tra 1
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 48 of 68 PageID #: 164




  BORROWER'S TRANSFER TO LENDER OF RIGHTS IN THE PROPERTY
       I mortgage,grant and conveythe Property to Lendersubjectto the terms of this SecurityInstrument.
  This means that, by signing this Security Instrument, I am giving Leader those rights that are
  statedin this Security Instrument and also thoserights that Applicable Law gives to lenderswho hold
  mortgageson real property. I am giving Lender theserights to protect Lender from possiblelossesthat
  might result if I fail to:
  (A) Pay all the amountsthat I owe Leaderasstatedin the Note including, but not limited to, all renewals,
  extensionsandmodificationsof the Note;
  (B) Pay, with interest, any amountsthat Lenderspendsnader this SecurityInstnunentto protectthe value
  of the PropertyandLender'srights in the Property;and
  (C) Keep all of my otherpromisesandagreementsunderthis SecurityInstrumentandtheNote.

  DESCRIPTION OF THE PROPERTY
       I give Lenderrights in the Property describedin (A) through (G) below
  (A) The Propertywhich is locatedat
  125142nd St #5                                                                                      (seet]
  Brooklyn                                        [CIty,TownorVillage].New York     11219         [zipcode]
  This Propertyis in KINGS                                                County. It hasthe following legal
  description:
  SeeattachedScheduleA




  (B) All buildings and other improvementsthat arc locatedon the Property describedin subsection(A) of
  this section;
  (C) All rights in other property that I have as owner of the Property describedin subsection(A) of this
  section.Theserights areknown as "easementsandappurtenances          attachedto the Property;"
  (D) AIL rights that I have in the land which lies in the streetsor roadsin front of, or next to, the Property
  describedin subsection(A) of this section;
  (E) All fixtures that are now or in the future will be on the Property describedin subsections(A) and (B)
  of this section;
  (F) All of the rights and property describedin subsections(B) through (E) of this sectionthat I acquirein
  the Ature; and
  (G) All replacementsof or additionsto the Property describedin subsections(B) through (F) of this section
  andall InsuranceProceedsfor loss or damageto, andall MiscellaneousProceedsof the Property describe
  in subsections(A) through (F) of this section.

  1760541580
                                                                        Initials'
                                                                        Inolels:
  ~-eaovi    moos>
                 cs
      -atalvtecosoc
                 oo                                tayo
                                                   tag ow 17
                                                       su 17                                  rRmn3D33 1/Ot
                                                                                                  soss wet
 Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 49 of 68 PageID #: 165




                                                           M-" w i <-:='::'~'„„';t        '
                                                                                   .."==:,-'; .".
                                                                                               -'-'.:.-.-'.-.*-i
                                                                                -:-"-'
                                                                       -::

                                                                ' 'A' "'
                                                           L-E-'-"A'
                                        '"'-'S CKPD'U
                                        '~"".".S:CS'M'U    L'E

         THE Condominium Unit known as Unit No. 5                        called "the Unit ) in the
         Building known as 1251 42nd Street, Brooldyn, New York and also designatedand
         described as Unit No. 5 in the Declaration comprising The 1251 42nd Street
         Condominium (hereinafter called the "Property"
                                                    "Property") made by the Grantor under the
         Condominium Act of the State of New York, as amended (Article 9-B of the Real
         Property Law of the State of New York), recorded in the Kings Coun Office of the
         Register of the City of New York on the 18th day of July, 2001 in            15223 page
                                          "Declaration"
         1010, (hereinafter called the "Declaration") which Unit is also designatedasTax Lot
         No. 1305 on the Floor Plan of the Build             s and filed simultaneously with said
         Declaration (hereinalter called the "Unit"
                                             "Unit"), as Irfap No. 0.105551;

         THE land area of the Property is described as follows:

         ALL that certain plot, piece, parcel of land, situate, lying and being in the Borough of
         Brooklyn, Conoty of Kings, City and State of New York and bounded and described as
         follows:

         BEGINNING at a point on the northerly side of 42nd Street, distant 260 feet westerly
         from the corner formed by the intersection of the said westerly side of 13th Avenue
         with the northerly side of 42nd Street;

         RUNNING THENCE northerly at right angles to 42nd Street, 100 feet 2-U8 inches;

         THENCE westerly at right angles to the previous course, 27 feet 6 inches;

         THENCE southerly and parallel to the westerly side of 13th Avenue, 100 feet 2-1/8
         inches; and

         THENCE easterly to the previous course, along the northerly side of 42nd Street, 27
         feet 6 inches to the point or place of BEGINNING.

         TOGETHER with any strips or gores adjoining the above describedpremises on any of
         the sides thereof;

         TOGETHER with an undivided 19.05 percent interest in the Common Elements of the
         Property described in said Declaration (hereinafter called the "Common Elements").




                The podoy to be issued under this report will insurethe title to wear buEdingsand
   FOR          improvementsrooted on the premiseswhich by Jawconsdtutereadproperty.
CONVEYANCING
   ONLY         TOGETHERwith all the right, tine end interest of the party of the first part, of, in and to
                the land lying in the street in front of end adjokiing said premises.
                                                                                                                   Page I1
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 50 of 68 PageID #: 166




  BORROWER'S RIGHT TO MORTGAGE THE PROPERTY AND BORROWER'S OBLIGATION
  TO DEFEND OWNERSHIP OF THE PROPERTY
       I promisethat (A) I lawibily own the Property; (B) I havethe right to mortgage,grant and convey
  the Property to Londer; and (C) thereareno outstandingclaimsor chargesagainstthe Property, exceptfor
  thosewhich areof public record.
       I give a generalwarranty of title to Lender. This meansthat I will be fully responsiblefor any losses
  which Lender suffersbecausesomeoneother than myself hassomeof the rights in the Property which I
  promisethat I have, 1promiseeat I will defendmy ownershipof the Property againstany claimsof such
  rights.

  PLAIN LANGUAGE SECURITY INSTRUMENT
       This Security Instrumentcontainspromisesand agreementsthat are used in real property security
  instrumentsall over the country. It also containsotherpromisesandagreementsthat vary in different parts
  of the country. My promisesand agreementsarestatedin "plain language

  COVENANTS
        I promiseandI agreewith Lenderasfollows:
        1. Borrower's Promise to Pay. I will pay to Lender on time principal and interest dueunder the
  Note and any prepayment,late chargesand other amountsdueunder the Note. 1will alsopay all amounts
  for EscrowItemsunder Section3 of this SecurityInstrument
        Paymentsdue under the Note and this SecurityInstrumentshall be madein U.S. currency.If any of
  my paymentsby checkor otherpaymentinstrumentis returnedto Lender unpaid, Leader may require my
  paymentbe made by-   by: (a) cash; (b) money order; (c) certified check, bank check, treasurer'scheck or
             check,drawnupon an institutionwhosedepositsareinsuredby a federal agency,instrumentality,
  or entity; or (d) Electronic FundsTransfer.
        Paymentsare deemedreceivedby Lender whenreceivedat the location required in the Note, or at
  anotherlocation designatedby Londer under Section15of this Security Instrument.Lender may return or
  acceptany paymentor partial paymentif it is for an amountthat is lessthan the amountthat is thendue.If
  Lender acceptsa lesser payment, Leader may refuseto accepta lesserpaymentthat I may makeIn the
  fbture anddoesnot waive any of its rights. Lenderis not obligatedto apply suchlesserpaymentswhen it
  acceptssuchpayments.If intereston principal accruesasif all PeriodicPaymentahad beenpaid when due,
  thenLeader neednot pay intereston unappliedfunds. Lander may hold suchunappliedfundsuntil I make
  paymentsto bring the Loan current If 1do not do so within areasonableperiod of time, Lenderwill either
  apply suchfundsor return themto me. in the eventof foreclosure,any unappliedfundswill be appliedto
  the outstandingprincipal balanceimmediatelyprior to foreclosure.No offset or claim which I might have
  now or in the future againstLender will relieve me from making paymentsdue under the Note and this
  Security Instrument or keeping all of my other promisesand agreementssecured by this Security
  Instrument
        1. Application of Borrower's Payments and Insurance Proceeds.UnlessApplicable Law or this
  Section2 requiresotherwise, Lenderwill apply eachof my paymentsthat Lender acceptsin the following
  order
  First, to pay interestdue underthe Note;
  Next, to pay principal dueunderthe Note; and
  Next, to pay the amountsdueLenderunderSection3 of this Security Instrument
  Suchpaymentswill be applied to eachPeriodicPaymentin the order in which it becamedue.
  Any remaining amountswill be appliedas follows:
  First, to pay any late charges;
  Next, to pay any other amountsdueunderthis SecurityInstrument;and
  Next, to reducethe principal balanceof the Note_
  1760541580
                                                                      wowr
       -s(NYjooosi.os
       wtNvt noon.os                              t~ 4M$7
                                                        11
                                                  crce4sf                                   form3033
                                                                                            Scca3033 1IO1
                                                                                                     1/01
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 51 of 68 PageID #: 167




        If Leaderreceivesa paymentfrom me for a late PeriodicPaymentwhich includesa sufficient amount
  to pay any late chargedue, the paymentmay be applied10the late PeriodicPaymentandthe late charge.If
  more than one Periodic Paymentis due, Leader may apply any paymentreceivedfrom me: Pirst, to to
  repaymentof the Periodic Paymentsthat are due if, andto the extent that, eachpaymentcan be paid in
  full; Next, to the extent that any excessexistsafter the paymentis applied to the fall paymentof oneor
  morePeriodic Payments,suchexcessmay be appliedto any late chargesdue.
        Voluntary prepaymentswill be applied as follows: Pirst, to any prepaymentcharges;and Next, as
  describedin theNote.
        Any applicationof payments,InsuranceProceeds,or MiscellaneousProceedsto principal due under
  the Note will not extendor postponethe duedateof the PeriodiePaymentsor changethe amountof those
  payments.
        3. Monthly PaymentsFor TszesAnd Insurance.
        (s) Barrower's Obligations.
         I will pay to Lender all amountsnecessaryto pay for taxes,assesaments,  water charges,sewerrents
   and other similar charges, ground leaseholdpaymentsor rents (if any), hazard at property insurance
   coveringthe Property, flood insurance(if any), and any required MostgageInsurance,or a Loss Reserve
   as describedin Section 10 in the place of Mortgage insurance.Each Periodic Paymentwill include an
   amountto be appliedtowardpaymentof the following itemswhich arecalled "Escrow Items:"
   (1) The taxes, assessments,  water charges,sewerrents and other similar charges,an the Propertywhich
  under Applicable Law may be superior to this SecurityInstrIn=t as a Lien on the Property. Any claim,
   demandor chargemat is madeagainstproperty becausean obligationhas not beenfulfilled is known asa
   "Lien;"
  (2) The leaseholdpaymentsor gmundrentson the Psoperty(if any);
  (3) Thepremium for any and all fnsurancerequiredby Leaderunder Section5 of this SecurityInstrument;
  (4) The premium for MortgageInsurance(if any);
  (5)h      amountI may berequired to pay Lenderunder Section10of this SecurityInstrumentinsteadof the
  paymentof the premium for MortgageInsurance(if any); and
  (6) If requiredby Lender, die amountfor any CommunityAssociationDues,Pees,andAssessments.
        After signing the Note, or at any time during its term, Leader may include theseamountsasEscrow
  Items. h      monthly payment I will make for Escrow Items will be basedon Lender's estimateof the
  annualamountrequired.
         I will pay all of theseamountsto LeaderunlessIander tells me, in writing, that I do not haveto do
  so, or mdessApplicable Law requires otherwise. I will make thesepaymentson the sameday that my
  PeriodicPaymentsof principal andinterestaredueundertheNote.
       h
  Punds." 1will
               amountsthat I pay to Londer for Escrow Items under this Section3 will be called '1!scrow
                   pay Leaderthe EscrowPundsfor EscrowItemsunlessLonderwaivesiny obligationto pay
  the EscrowPtmdsfor any or all Escrow Items. Leadermay waive my obligation to pay to LeaderEscrow
  Fundsfor any or all Escrow Items at any time. Any suchwaiver must be in writing. In the eventof such
  waiver, I win pay directly, when and where payable, the amountsdoc for any Escrow Items for which
  paymentof Escrow Funds has beenwaived by Leader and, if Londer requires, will promptly sendto
  Lender receiptsshowing suchpaymentwithin such time period as Lender may require. My obligation to
  makesuchpaymentsandto provide receiptswiG be consideredto be a promiseand agreementcontainedin
  this SecurityInstrument, as the phrase"promisesand agreements"is used in Section9 of this Security
  Instrument. If I am obligated to pay Escrow Items directly, pursuantto a waiver, and I fail to pay the
  amountdue for an Escrow Item, Leader may pay that amountandI will then be obligatedunderSection9
  of this SecurityInstrumentto repayto Leader.Leadermay revokethewaiver asto any or all EscrewItems
  at any time by a notice given in accordancewith Section15 of this Security Instrument and, upon the
  revocation, I wiII pay to Lender all Escrow Ponds, and in amounts, that are then required under this
  Section3.
  1760541580
                                                                       Initlels:
        -etuvt eooaxos                             ~eoIon 17                                Founsess trot
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 52 of 68 PageID #: 168




        I promiseto promptly sendto Lander any noticesthat I receiveof EscrowItem amountsto be paid.
  Leaderwill estimatefrom time to time the amountof Escrow FundaI will haveto pay by using existing
  assessments    andbills and reasonableestimatesof the amountI wiD haveto pay for Escrow Items in the
  future, unlessApplicable Law requireaLenderto useanothermethodfor detenniningthe amountI sm to
  pay.
        Londer may, at any time, collect andhold EscrowFundsin an amountsufficient to permitLender to
  apply the Escmw Funds at the time specifiedunder RESPA. Applicable Law pots limits on to total
            of EscrowFunds Landercan at any time collect andhold. This total amountcannotbe moretan
       maximum amount a lender could require under RESPA. If there is another Applicable Law mat
  imposesa lower limit on the total amountof Escrow FundsLender can collect and hold, Lenderwill be
  limited to the lower amount
         (b) Leader's ObEgations.
        Lenderwill keep the EscrowFundsin a savingsor banking institution whichhas its depositsinsured
  by a federal agency,instrumentality, or entity, or in any FederalHome Loan Bank. If Londeris sucha
  savingsor banking institution, Lender may bold the EscrowFunds.Lenderwill usethe EscrowFundsto
  pay the Escrow Items no later than the time allowed under RESPA or other Applicable Law. Lenderwill
  give to me, without charge, an annual accountingof the Escrew Punds. That accountingwill show all
  additionsto anddeductionsfrom the EscrowFundsandthe reasonfor eachdeduction.
         Lender may not chargeme for holding or keepingthe Escrow Punds, for using the EnemwFundsto
  pay Escrow Items, for making a yearly analysisof my paymentof Escrow Funds or for receiving, or for
  verifying and totaling assessments andbills. However, Leadermay chargeme for theseservicesif Leader
  pays me interest on the Escrow Funds and if Applicable Law pennits Lender to mako such a charge.
  Lender will not be required to pay me any interestor earningson thc Escrow Funds unlesscither (1)
   Lender and I agreein writing that Lenderwill pay intereston the Escrow Funds, or (2) Applicable Law
   requiresLenderto pay intereston the EscrowFunds.
         (c) Adjustments to the EmerewFands.
         Under Applicable Law, acre is a limit on the amount of Escrow Funds Lander may hold. If the
   amount of Escrow Funds held by Leader exceedsthis limit, then there will be an excessamountand
   RF.SPArequiresLanderto accountto me in a specialmannerfor the excessamountof EscrowFunds.
         If, at any time, Leaderhasnot receivedenoughEscrowFundsto makethe paymentsof EscrowItems
  when the paymentsare due, Lender may tell me in writing that an additional amountis necessary.I will
  pay to lander whatever additional amountis necessaryto pay the Escrow Items when the paymentsare
   due,but the numberofpayments will not bemore than 12.
         WhenI havepaid all of the SumsSeemed,Lenderwill promptly refund to me any EscrowPandsthat
   arethen being held by Lender.
         4. Borrower's Obligation to Pay Charges, Assessmentsand Claims. I will pay all taxes,
   assessments,   water charges,sewer rents and other sinnilarcharges,and any other chargesand fmes that
   may be imposedon the Property andthat may be superiorto this Security Instmment. 1 will alsomake
   groundrents or paymentsdueunder my leaseif I am a tenanton the Property and CommunityAssociation
   Dues, Fees,andAssessments(if any) dne on the Property. If theseitems are Escrow Items, I will do this
   by mMng the payrnentsasdescribedin Section3 of this SecurityInstrmnent.In this SecurityInstrument,
   the word "Person"meansany individual, organization,govemmentalauthority or otherparty.
         I will promptly pay or satisfy all Liens againstthe Property that may be superior to this Sectaity
   Instrument However, this Security Instrurnantdoesnot require me to satisfy a superior Lien it (a) I
   agree,in writing, to pay the obligation which gaverise to the superiorLien andLonder appmvesthe way
   in which I agreeto pay eat obligation, but only so long asI am performing suchagreement;(b) in good
   faith, I argue or defend againstme superior Lien in a lawsuit so that in Lender's opinion, dming the
   lawsuit, the superior Lien may not be enforced,but only until the lawsuit ands; or (c) I securefrom the
   holder of that other Lien an agreement,approvedin writing by Leader, that the Lien of this Security
    1760541580
                                                                       htMmir.
         -eusvjleccxtcx                            Jagt~sfTT                                 venauos3 wol
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 53 of 68 PageID #: 169




  Instrumentis superiorto the Lion held by that Person.If Lenderdeterminesthat any part of he Propertyis
  subjectto a superior Lien, Lander may give Barrower a notice identifying the superiorLion. Within 10
  daysof the dateon which thenotice is given, Borrowershall pay or satisfy the superiorLien or takeoneor
  moreof the actionsmentionedin this Section4.
         Leader also may require me to pay a one-timechargefor an independentreal estatetax reporting
  serviceused by Leader in connectionwith the Lose, unlessApplicable Law doesnot permit Leader to
  makesucha charge.
         5. Berrawar's Obligation to Maintain hwd         Insurance or Property Insurance. I will obtain
  hazardor property insuranceto coveran buildings and other itnprovementsthat now are, or in the future
  will be, locatedon the Property.The insurancewill coverlossor damagecausedby fire, hazardsnormally
  covered by "Extended Coverage" hazard insurancepolicies, and any other hazardsfor which Lender
  requires coverage, including, but not limited to earthquakesand floods.     ‰    insurancewill be in the
   amounts(including, but not limited to, deducdblelevels) andfor the periods of time requiredby Leader.
   What lander requiresunder the last sentencecan changeduring the term of the Loan. I may choosethe
   insurancecompany,but my choiceis subjectto lander's right to disapprove.Lander may not disapprove
   my choiceunlessthe disapprovalis reasonable.Leadermay requireme to pay either (a) a one-timecharge
   for flood zone deterrainarian,ourti8cationand tracking acrvices,or (b) a one-timechargefor food zone
   determinationand certification servicesand subsequentchargeseachtime remappingsor similar changes
   occur which reasonablymight affect the food zonedeterminationor certification. If I disagreewith the
           zone determination,I may requestthe FederalEmergencyManagementAgency to review the flood
   zonedeterminationandI promiseto pay any feeschargedby the FederalEmergencyManagementAgency
   for its review.
         If I fail to maintain any of the insurancecoveragesdescribedabove, Leader may obtain insmance
   coverage,at Leader's option and my expense.r ander is under no obligation to purchaseany particular
   type or amountof coverage.Therefore, suchcoveragewill cover Londer, but might or might not protect
   me, my equity in the Property, or the contentsof the Property, againstany risk, hazardor liability and
   might provide greateror lessercoveragethanwas previously in effect. 1 actmowledgethat the costof the
               coverageso obtainedmight significantly exceedthe costof insurancethat I could haveobtained.
   Any amountsdisbused by IAnder under this Section5 win becomemy additional debt securedby this
   SecurityInstrument Theseamountswill bearinterestat the interestratesetforth in the Note tom the date
   of disbursementand will be payable with such interest, upon notice tom r        A      to me requesting
   Payment.
         All of the insurancepolicies andrenewalsof thosepolicieswin includewhat is known asa "Standard
   MortgageChmse"to protect r =he andwill nameLeaderasmortgagesand/orasan additionallosspayee.
   The form of all policies and renewalswill be acceptableto Leader. Lenderwilt havethe right to hold the
   policies and renewal certificates. If lander requires, I will prompey give Lander al receiptsof paid
                andrenewalnoticesthat I receive.
          If I obtain any form of insurancecoverage,not otherwiserequired by Lander, for damageto, or
   destructionof, the Property, such policy will includea StandardMortgageClauseandwill nameLeaderas
   mortgageeand/orasan additionalloss payee.
          If there is a loss at damageto the Property, I will promptly notify the insurancecompanyand
   Leader. If I do not promptly prove to the insurancecompanythat the lossor damageoccurred,thenlander
   may do so.
         The amountpaid by the insurancecompanyfor loss or damageto the property is called 'assurance
   Proceeds" Unless Tandre and I otherwiseagreein writing, any   aay' Insurance
                                                                               Proceeds,whether orOl' not the
   underlying insurancewas required by Leader, will be usedto repair or to restorethe damagedPtopesty
   unlens-
   unless; (a) it is not economicallyfeasibleto makethe repairs or restoration; (b) the use of the insurance
   uakss-.
   Proceedsfor that purposewould lessenthe protection given to Leader by this SecurityInstrument;or (c)

   1760541580
                                                                       rrrrsrrs:
            rrrorrsr.as
  ~~vtAtuYI aoouos                                ~ave>
                                                  lb'  rrr1)
                                                      vw  17                                Pena
                                                                                            Farmzozz
                                                                                                nona tl01
                                                                                                     tla1
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 54 of 68 PageID #: 170




  Lender andI have agreedin writing not to usethe InsuranceProceedsfor that purpose.During the period
  that any repairsor restorationsare being made,Leader may hold any InsurancePaceedsuntil it hashadan
  opportunity to inspect the Property to verify that the repair work has been completedto Leader's
  satisfaction.However, this inspectionwill be donepmmpdy. Leader may makepaymentsfor the repairs
  andrestorationsin a singlepaymentor in a seriesof progresspaymentsasthe work is completed.Unless
  Leader and I agree otherwise in writing or unlessApplicable Law requires otherwise, Leader is not
  requiredto pay me any interest or earningson the InsuranceProceeds.I will pay for any public adjusters
  or other third partiesthat Ihire, and their feeswill not be paid out of the InsuranceProceeds.If therepair
  or restorationis not economically feasibleor if it would lessenLander's protection under this Security
  Instrument,then the InsuranceProceedswill beusedto reducethe amountthat I owe to Lenderunderais
  SeemityInstrument SuchInsuranceProceedswill be appliedin the order provided for in Section2. If any
  of theInsuranceProceedsremainafterthe amountthat I oweto Leaderhasbeenpaid in fall, the remaining
  InsuranceProceedswill be paid to me.
         If I abandonthe Property, Leader may file, negotiateand settle any availableinsuranceclaim and
  related matters. If I do not answer, within 30 days, a notice from Lender stating that the insurance
   companyhas offered to setaea claim, Leader may negotiateandsettlethe claim. The 30-day period will
   beginwhen the notice is given. In either event,or if Leaderacquiresthe Propertyunder Section22 of this
   Security Instrumentor otherwise, I give Iander my rights to any InsuranceProceedsin an amountnot
   greaterthan the amountsunpaid under the Note andthis SecurityInstrument.I alsogive Lender any other
   of my rights (other than the right to any refund of uneatnedpremiumsthat I paid) under all insurance
  policies covering the Property, if the rights areapplicableto the coverageof the Property. Londermay use
   theInsuranceProceedseitherto repair or restorethe Propertyor to pay amountsunpaidunderthe Note or
   this Securityinstrument,whetheror not thendue.
         6. Berrower's ObBgations to Occupy The Property. I will occupy the Paperty and use to
  Paperty as my principal residencewithin 60 daysafter I sign thia SecurityInstrument.I will continueto
   occupythe Property and to use the Paperty as my principal residencefor at leastoneyear. The one-year
   period will begin when I first occupy the Property. However, I will not haveto occupy the Property and
   use the Property as ray principal residencewithin the time framesset forth aboveif Leader agreesin
   writing that I do not haveto do so. Lender may not refuseto agreeunlessthe refusalis reasonab1c.    I also
   will not haveto occupythe Property andusethe Propertyasmy principal residencewithin thetime frames
   setforth aboveif extenuatingcircumstancesexistwhich arebeyondmy control
         t Borrower's Obligations to Maintain And Protect The Property And to Fulfilt Any Lease
   Obligations.
         (s) Maintenance and Protection of the Property.
         I will not destroy, damageor baun the Property, and I will not allow the Property to deteriorate.
   Whetheror not I am residing in the Property, I will keepthe Property in good repair so that it will not
   deteriorateor decreasein value due to its condition. Unless it is detenninedunder Section5 of this
   SecurityInstrumentthat repair is not economicallyfeasible,I will promptly repair the Propertyif damaged
   to avoid further deterioratianor damage.If insuranceor Condemnation(as defined in the definition of
   Misec1lanconsProceeds)proceedsare paid becauseof loss or damage to, or Condemnationof; the
   Property, I will repair or restorethe Propertyonly if Leaderhasreleasedthoseproceedsfor suchpmposes.
   Londer may pay for the repairs and restoration out of paceeds in a single payment or in a.seriesof
   progresspaymentsas the work is completed.If theinsuranceor Condemmtionproceedsarenot sufficient
   to repair or restorethe Property,I promiseto pay for the completionof suchrepair or restoration.
         (b) Lender's Inspection of Property.
         Lender, andothersauthorizedby Lender,may enteran andinspectthe Property. They will do soin a
   reasonablemannerandat reasonabletimes.If it hasa reasonablepmpose, Leader may inspectthe insideof
   the home or other improvementson the Property.Beforeor at the time an inspectionis made,Lenderwill
   give me notice stating a reasonablepmposefor suchinterior inspection.
  1760541580
                                                                       InWala:
       -amv>exeoax                                 pevev
                                                       efxi                                 Formsons 1/oi
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 55 of 68 PageID #: 171




         8. Borrowar's Loan Application. If; during the applicationprocessfor the Loan, I, or any Personor
  entity acting at my direction or with my knowledgeor consent,made false, misleading, or inaccurate
  statementsto Lender aboutinformation importantto Leader in determiningmy eligibility for the Loan (or
  did not provide Londer with such infonnation), Lender will treat my actions as a default under this
  Secarity Instrument. Palso, misleading, or inaccuratestatementsabout information important to Leader
  would include a misrepresentationof my intention to occupythe Property asa principal residence.This is
  just oneexampleof a false,misleading,or inaccuratestatementof important information.
         9. Leader's Right to Protect Its Rights in The Property. It' (a) I do not keepmy promisesand
  agreementsmadein thia SecurityInstrument; (b) someone,including me, begins a legal proceedingthat
  maysignificantly affectlander's interestin the Propertyor rights underthis SecurityInstrument(suchasa
  legal proceedingin bankruptcy, in probate, for Condemnationor Forfeiture (as defined in Section 11),
  proceedingswhich could give a Personrights which could equalor exceedLender'sinterestin the Property
  or under this Security Instrument, proceedingsfor enforcementof a Lien which may becomesupeuiorto
  this Security Instrument, or to enforcelaws or regulations); or (c) I have abandonedthe Property, then
  Leader may do and pay for whatever is reasonableor appropriateto protect Londer's interest in the
   PropertyandLeader'srights under this SecurityInstrument.
         Leader's actionsmay include, but arenot limited to: (a) protecting and/or assessingthe value of the
   Property; (b) securing and/or repairing the Property, (c) paying sumsto eliminate any Lien againstae
   Property that may be equalor superiorto this SecurityInstrument;(d) appearingin court; and (c) paying
   reasonableattomeys' feen to protect its interest in the Property and/or rights under this Security
   Instrument,including its securedposition in a bankruptcypacceding. Leader can also enterthe Property
   to makerepairs, changelocks, replaceor boardup doors and windows, drain water from pipes, eHminate
  building or other codeviolations or dangerousconditions, haveutilities tumed on or off, and take any
   otheractionto securethe Paperty. Although Lendermay takeactionunderthis Section9, Lenderdoesnot
   haveto do so and is under no duty to do so. I agreethat Leaderwill not be liable for not taking any or all
   actionsonderthis Section9.
         I will pay to Lender any amounts,with interest,which Lenderspendsunderthis Section9. I will pay
   thoseamountsto Leader when Leader sendsme a notice requestingthat 1 do so. I will pay interest on
   thoseamountsat the interestrate set forth in theNote. Intereston eachamountwill begin on the datethat
   the amount is spent by Lender. this Security Instnunentwill protect Lender in caseI do not keep this
   promiseto pay thoseamountswith interest
         If I do not own, but am a tenanton the Property, I will fulfill alt my obligationsunder my lease.I
   also agreethat, if I acquirethe full title (sometimescalled "Fee Tide") to the Property, my leaseinterest
   andthe FeeTitle will not mergeunlesslander agreesto the mergerin writing.
         10. Mortgage Insurance. If LeaderrequiredMortgageInsuranceasa condition of making the Loan,
   I will pay the premiumsfor the Mortgagelosurance.If; for any reason,the MortgageInsurancecoverage
   ceasesto be available from the mortgageinsurer that previously pmvided such insuranceand Leader
  required me to make separatepaymentstoward the premiums for Mortgage Insurance, I will pay the
  premiumsfor substantially equivalentMortgageInsurancecoveragefrom an alternatemortgageinsurer.
   However, the costof this MortgageInsurancecoveragewin be substantiallyequivalentto the costto meof
  the previousMortgageInsurancecoverage,andthe alternatemortgageinsurerwill be selectedby Leader.
         If substantially equivalent Mortgage Insurancecoverageis not available, Leader will establisha
  non-refundable"Inss Reserve"as a substitutefor the MortgageInsurancecoverage.I will continueto pay
  to Lendereachmonth an amountequalto one-twelfth of the yearly MortgageInsurancepremium(asof the
  time the coveragelapsedor ceasedto be in effect). Lenderwill retain esepayments,andwill usethese              .
  paymentsto pay for losses that the Mortgage Insurancewould have covered. The Loss Reserveis
  non-refuodableevenif the Loan is tdtimately paid in full and Leaderis not requiredto pay me any interest
   on the Loss Reserve.Londer can no longer require Loss Reservepaymentsif (a) Mortgage Insurance

  1760541580
                                                                       Ingdule:
       AIKVI uoosl.os                             ~age
                                                     su m                                   Fexm30331/Ot
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 56 of 68 PageID #: 172




  coverageagainbecomesavailablethrough an insurer selectedby Leader; (b) suchMortgageInsuranceis
  obtained; (c) Lender requires separately designatedpayments toward the premiums for Mortgage
  Insurance;and (d) theMortgageInsurancecoverageis in the amountand for the period of time requiredby
  Lender.
        If LeaderrequiredMortgageInsuranceasa conditionof making the IAnn andBorrowerwasrequired
  to make separatepaymentstoward the premiurnsfor Mortgage Insurance, I will pay the Mortgage
  Insurancepremiums, or the Loss Reservepayments,until the requirementfor Mortgage Insuranceends
  according to any written agreementbetweenLender and me providing for such termination or until
  termination of Mortgage Insuranceis required by Applicable Law. Lender may require me to pay the
  premiums,or the loss Reservepayments,in the mannerdescribedin Section3 of this SecurityInstrument.
  Nothing in this Section 10will affect my obligationto pay interestat the rate providedin the Note.
        A MortgageInsurancepolicy paysLondor(or any entity that purchasesthe Note) for certainlossesit
  may incur if Borrower doesnot repay the Loan as agreed.Bonower is not a party to the Mortgage
  Insurancepolicy.
         Mortgage insurers assesstheir total risk on all Mortgage Insurancefrom time to time. Mortgage
   insurersmay enter into agreementswith other partiesto shareor changetheir risk, or to reducelosses.
  nose agreementsare basedan tenns and conditionsthat are satisfactoryto the mortgageinsurer andthe
   other party (or parties) to theseagreements.Theseagreementsmay require the mortgageinsurerto make
  paymentsusing any sourceof Ands that the mortgageinsurer may have available (which may include
  MortgageInsurancepremiums).
         As a result of theseagreements,Leader, any owner of the Note, anotherinsurer, any reinsurer, or
   any other entity may receive (directly or indirectly) amountsthat come from a portion of Borrower's
  paymentsfor Mortgage Insurance, in exchangefor sharing or changing the mortgageinsurers risk, or
   reducinglosses.If theseagreementsprovide that an afNHateof Leadertakesa. shareof theinsurers risk in
   exchangefor a share of the premiums paid to me insurer, the arrangementis often termed "captive
  reinsurance."It alsoshouldbe understoodthat
                                                    (a) any of theseagreementswill not affectthe amountsthat
   Borrower has agreedto pay for Mortgage Insurance,or any other terms of the Loan. Theseagreements
  will not increasethe amountBorrower will owe for MortgageInsurance,andthey will not entitleBorrower
   to any refund; and (b) any of theseagreementswill not affectthe rights Borrower has - if any - regarding
   theMortgageInsuranceunder the HomeownersProtectionAct of 1998or any other law. Theserights may
   includethe right (a) to receivecertain disclosures,(b) to requestandobtain cancellationof the Mortgage
   Insurance,(c) to have the MortgageInsurancetenninatedautomatically,and/or (d) to receivea reftmd of
   any MortgageInsurancepremiumsthat werenot earnedat me time of suchcancellationor termination.
         11. Agreements About Miscellaneous Proceedst Forfeiture. All Miscellaneous Proceedsare
   assignedto andwill be paid to Leader.
         1f the Property is damaged,suchMiscellaneousProceedswill be appliedto restorationor repair of the
   Property, if (a) the restorationor repair is economicallyfeasible, and (b) Leader's security given in this
   Secmity Instrumentis not lessened.During suchrepair andrestorationperiod, Leaderwal havethe right
   to hold suchMisec1laneousProceedsuntil Leaderhashad an opportunity to inspectthe Propertyto verify
   that the work has been completedto Leadets satisfaction. However, the inspectionwill be undertaken
   promptly. Lendermay pay for therepairsandrestorationin a singledishmsementor in a seriesof progress
   paymentsas the work is completed.UnlessLonder andI agreeotherwisein writing or unlessApplicable
   Law requires interest to be paid on such MiscellaneousProceeds,Lender will not be required to pay
   Barrower any interest or eamings on the MiscellaneousProceeds.If the restoration or repair is not
   economically feasible or Leaders seemity given in this Security Instrument would be lessened,the
   MiscellaneousProceedswill be appliedto the SumsSecured,whetheror not then due. The excess,if any,
  will be paid to me. SuchMiscellaneousProceedswill be appliedin the order providedfor in Section2.
         In the event of a total taking, destruction, or loss in value of the Property, the Miscellaneous
   Proceedswill be appliedto the SumsSecured,whetheror not then due.The excess,if any, will be paid to
  me.
         In the eventof a partial taking, destruction,or lossin value of the Property in which the fair marht
   value of the Property immediately before the partial taking, destruction, or loss in value is equalto or
   greaterthan the amountof the SumsSecuredimmediatelybeforethe partial taking, destruction,or loss in
   1760541580
                                                                      me
   ~-dutvt   iooonaa                              Paya
                                                     is ef17                                Foun3033tict
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 57 of 68 PageID #: 173




  value, the SumsSecuredwill be reducedby the amountof the MiscellaneousProceedsmultiplied by the
  following fraction: (a) the total amount of the Sums Securedimmediately before the partial +Mng
  destruction,or loss in value divided by (b) the fair marketvalue of the Paperty immediatelybeforethe
  partial taking, destruction,or lossin value. Any balanceshall bepaid to me.
        In the eventof a partial taking, destruction,or lossin value of the Property in which the fair madtet
  value of the Property immediately before the partial taking, destruction, or loss in value is lessthan the
  amount of the Sums Securedimmediately before the partial taking, destruction, or tons in value, the
  MiscellaneousProceedswill be appliedto the SumsSecuredwhetheror not the sumsarethen due.
        If I abandonthe Property, or if, after Lendersendsme notice that the OpposingParty (asdefmedin
  the next sentence)offered to make an awardto settle a claim for damages,1 fail to respondto Lender
  within 30 days after the date Leader gives notice, Leader is authorized to collect and apply the
  MiscellaneousProceedseither to restorationor repair of the Property or to the SumaSecured,whetheror
  not then due. "Opposing Party" meansthe third party that owesme MiscellaneousProceedsor the party
  againstwhom I havea right of action in regardto MiscellaneousProceeds.
         I will be in defaultunder this Security Instrumentif any civil or criminal action or proceedingthat
  Leader determinescould result in a comt ruling (a) that would require Forfeiture of the Paperty, or (b)
  that could damageLenders interestin the Propertyor rights underthis SecurityInstrument "Forfeiture" is
  a court actionto require the Paperty, or any part of the Property,to be givenup. I may correctthedefault
  by obtaining a comt tuling that dismissesthe comt action, if Lender determinesthat this comt mling
  preventsForfeiture of tbc Propestyand also preventsany damageto Lender's interestin the Property or
  rights under this Secmity Instrument. If I correctthe default, I will havethe right to haveenforcementof
   this SecurityInstrumentdiscontinued,saprovidedin Section19of this SecurityInstrunumt, evenif Leader
  hasrequiredImmediatePaymentin Bril (asdefinedin Section22), 'Ihe proceedsof any awardor claim for
   damagesthat are attributableto the damageor reductionof Lender's interestin the Property are assigned,
   andwill be paid, to Lender.
        All MiscellaneousPaceedsthat arenot appliedto restorationor repair of the Propertywill be applied
   in the orderprovided for in Section2.
         12. Couttnuation of Borrower's Obilgations And of Leader's Rights,
         (a) Borrower's Obligations.
         Leader may allow me, or a Personwho takesover my rights and obligations, to delay or to change
   the amountof the Periodic Payments.Even if Leader doesthis, however, I will still be fully obligated
   underthe Note andunderthis SecmityInstrmnentunlessLenderagreesto releaseme, in writing, from my
   obligations.
         Leader may allow those delays or changesfor me or a Person who takes over my rights and
   obligations, evenif Lenderis requestednot to do so. Evenif Lenderis requestedto do so, Londerwill not
   betequired to (1) bring a lawsuit againstme or sucha Personfor not fMfming obligationsunderthe Note
   or under this Seemity Instrument, or (2) refuse to extend time for payment or otherwise modify
   amortizationof the Suns Secured.
         (b) Leader's Bights.
         Even if lander doesnot exerciseor enforceany right of Leaderunder this Security Instrumentor
   underApplicable Law, Lenderwill still haveall of thoserights and may exerciseand enforcethem in the
   future. Evenif (1) Lenderobtains insurance,paystaxes,or paysother claims, chargesor Liens againstthe
   Property; (2) Lenderacceptspaymentsfrom third Persons;or (3) Leader acceptspaymentsin amountsless
   than the amount then due, Leader will have the right under Section22 below to demandthat I make
   ImmediatePaymentin Full of any amountsremainingdueandpayableto Lender underthe Note andunder
   this SecurityInstrument
          13. Obligations of Borrower And at PersonsTaking Over Berrower's Rights or Obligations. If
   morethan one Personsignsthis Security Instrumentas Borrower, eachof us is fully obligatedto keepall
   of Borrower's promises and obligations containedin this Seceity Instrument. Lender may enforce
   Lender'srights under this Secmity Instrumentagainsteachofus individually or againstall of us together.
   This meansthat any oneof us may be requiredto pay all of tbo SumsSecured.lfowever, if oneof us does
   not sign theNote: (a) that Personis signing this SecurityInstrumentonly to give that Person'srights in the
   Propertyto Leaderunderthe terms of this SecurityInstrument;(b) that Personis not personally obligated
   to pay the Sams Secured;and (c) that Personagreesthat Leader may agreewie the other Borrowersto

  1760541580

            cccon.os
       -aC»v>                                        tt »17
                                                  cage                                       Penn3033t/Ot
                                                                 SecuritySecurity


Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 58 of 68 PageID #: 174




  delayenforcingany of Lenders rights, to modify, or make any accommodationswith regardto the terms
  of this SecurityInstrumentor the Note without that Person'sconsent.
        Subjectto the provisions of Section18 of this SecurityInstrument, any Personwho takesover my
  rights or obligationsunder this SecurityInstrumentin writing, and is approvedby Lenderin writing, will
  haveall of my rights andwill be obligatedto keepall of my promisesandagreementsmadein this Security
  Instrument.Borrower will not be releasedfrom Borrowers obligationsand liabilities under this Security
  InstrumentunlessLender agreesto suchreleasein writing. Any Personwho takesover Lenders rights or
  obligationsunderthis SecurityInstrumentwill haveall of Landers rights andwill be obligatedto keepall
  of Lenders promisesand agreementsmadein this Security Instrumentexceptas provided under Section
  20.
        14. Loan Charges. Leader may chargeme fees for servicesperformed in connectionwith my
  default, for the purposeof protecting Leader's interest in the Property and rights under this Security
                                                attomeys'
  Instrument, including, but not limited to,                fees, property inspection and valuation fees. With
  regard to other fees, the fact that this Security Instrumentdoesnot expresslyindicate that Lender may
  chargea certainfee doesnot meanthat Lendercannotchargethat fee. Leader may not chargefeesthat are
  prohibited by this SecurityInstrumentor by Applicable law.
        If the Loan is subjectto Applicable Iaw which setsmaximumloan charges,andthat ApplicableLaw
  is finally interpretedso that the interest or otherloan chargescollectedor to be collectedin connection
  with theLoan exceedpennittedlimits: (a) any suchloan chargewill be reducedby the amountnecessaryto
                                        limit- and
  reducethe chargeto the permitted limit;           (b) any sums already collected from me which exceeded
  permittedlimits will be refundedto me. Lender may chooseto makethis refund by reducingthe principal
  owed under the Note or by making a direct paymentto Borrower. If a refund reducesprincipal, the
  reductionwill be treatedas a partial prepaymentwithout any prepaymentcharge(even if a prepayment
  chargeis provided for under So Note). If I acceptsucha refund that is paid directly to me, I will waive
  any right to bring alawsuit againstLenderbecauseof the overcharge.
         15. Notices Required under this Security Instrument All notices given by me or Lender in
  connectionwith this Security Instrument will be in writing. Any notice to me in connectionwith this
                        is consideredgiven to mewhenmailed by first classmail or when actually deliveredto
   my notice addressif sent by other means.Notice to any one Borrower will be notice to all Borrowers
  unlessApplicable Law expresslyrequiresotherwise.The notice addressis the addressof the Property
  unlessI give notice to Leader of a different address.I will promptly notify Londer of my changeof
   address.if Londer specifiesa procedurefor reporting my changeof address,then I will only report a
  changeof addressthroughthat specifiedprocedure.Theremaybe only one designatednoticeaddressunder
  this SecurityInstrmnentat any onetime. Any noticeto Lenderwill be given by delivering it or by mailing
   it by first classmail to Lenders addressstatedon the first page of this SecurityInstrumentunlessLender
  hasgiven me notice of anotheraddress.Any noticein connectionwith this Security Instrumentis given to
  Lenderwhen it is actually receivedby Lender. If any notice required by this SecurityInstrumentis also
  required under Applicable Law, the Applicable Law requirement will satisfy the corresponding
   requirementunderthis Security Instrument.
         16. Law That Governs this Security Instrument; Word Usage. This Security Instrument is
               by federal law and the law of New York State.All rights and obligations containedin this
   Security Instrument are subject to any requirementsand limitations of Applicable Law. Applicable Law
   might allow the parties to agree by contract or it might be silent, but such silencedoesnot meanthat
   LenderandI cannotagreeby contract If any tenn of this SecmityInstrumentor of theNote conflictswith
   Applicable Law, the conflict will not affect otherprovisionsof this Security Instrumentor theNote which
   can operate,or be given effect, without the conflicting provision. This meansthat the SecurityInstrument
   or theNote will remainasif the conflicting provisiondid not exist.
         As used in this Security Instrument·
                                      Instmmcat; (a) words of the masculine gender mean and include
                                      Instrument:
   correspondingwords of the feminineand neuter genders;(b) words in the singular        meanandinclude the
                                                                                    "may" givessolediscretion
   plural, andwords in the phnal meanandincludethe singular; and (c) the word
   without any obligation to take any action.
         17.Barrower's Copy. I will begiven one copy of theNote andof this SecurityInstrument.
         18. Agreements about Leader's Rights If the Property Is Sold or Transferred. Leader may
   requireImmediatePaymentin Full of all SumsSecuredby this SecurityInstrumentif all or any part of the
   Property, or if any right in the Property, is sold or transferredwithout Lander's prior written permission.
  1760541580
                                                                       me-
                                                                       Wllvt:
                                                                       was:
       His/Yi aovusu
       -arNYI ooaa.ox                             p~lxaflx
                                                  PIa I2ef17                                 Form3O33t/01
                                                                                             Farmsoau 1/01
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 59 of 68 PageID #: 175




  If Borrower is not a natural Personand a beneficial interest in Barrower is sold or transferredwithout
  Lender's prior written permission, Leader also may require ImmediatePaymentin Pull. However, this
  option shallnot be exercisedby Leaderif such exerciseis proldbited by Applicable Law.
         If Lender requiresImmediatePaymentin Pull under this Section 18, Leaderwill give me a notice
  which statesthis requirement.The notice will give meat least30 daysto makethe requiredpayment.The
  30-dayperiod will begin on the datethe notice is given to mein the mannerrequired by Section15 of this
   SecurityInstrurnent If I do not makeGe required paymentduring that period, Leader may act to enforce
   its rights under this Security Instrurnentwithout giving me any father notice or demandfor payment.
         19. Borrower's Right to Have Leader'
                                            Leader's Enforcernent of this Security Instrument Discontinued.
  Even if Leaderhas requiredImmediatePaymentin Full, I may havethe right to haveenforcementof this
   SecurityInstrumentstopped.I will havethia right at any time before the earliestof: (a) five daysbefore
  sale of the Property under any power of sale grantedby this Security Instrument;(b) anotherperiod as
  ApplicableLaw might specify for theterminationof my ñght to haveenforcementof the Loan stopped;or
   (c) ajudgment basbeenenteredenforcing this SecurityInstrument In order to havethis right, I win meet
   the following conditions:
         (a) I pay to Leader &c full amountthat then would be due under this Security Instrumentand the
         Note asif ImmediatePaymentin lisll had neverbeenrequired;
         (b) I correct my failure to keep any of my other promisesor agreementsmade in this Security
         Instrument;
          (c) I pay an of Leader's    reasonableexpensesin enforcing this Security Instrument including, for
                                attorneys'
          example,reasonable               fees,property inspectionand valuation fees, and other fees incurred
         for the purpose of protecting Leader's interest in the Property and rights under this Security
          Instrument;and
          (d) I do whatever Leader reasonablyzequiresto assurethat Iznder's interest in the Property and
         rights under this Scemity Instmment and my obligations under the Note and under this Security
         Instrumentcontinueunchanged.
          Leadermay require that I pay the sameand expensesmentionedin (a) through (d) in oneor more of
   the following forrns, as selectedby Lunder: (a) cash; (b) money order; (c) certified check, bank check,
   treasurer's check or cashier's check drawn upon an institution whose depositsare insured by a federal
   agency,instrumentalityor entity; or (d) Blectronic FundsTransfer.
         If 1 fulfill all of to conditions in &is Section19, then thia Seemity InstrumentwiR remain in fun
   effectasif1nunediatePaymentin Pull had neverbeenrequired. However, I will not havethe right to have
   Lender's enforcementof this Security instrumentdiscontinuedif Lender hasrequired ImmediatePayment
   in Pull underSection18of this Securityinstmment
          20, Note Balder's Right to Sell the Note or an Interest in the Note; Berrower's Right to Notice
   of Changeof Loan Servicer; Leader's and Borrower's Right to Notice of Grievance 'Ihe Note, or an
   interestin the Note, togetherwith this SecurityInstrument,may be sold one or more times. I might not
   receive any prior notice of thesesales.
         The entity that collectsthe PeriodicPaymentsandperformsothermortgageloan servicing obligations
   underthe Note, this SecurityInstrument, andApplicableLaw is calledthe "Loan Servicer." Theremaybe
   a changeof the Loan Servicerasa result of the saleof theNote. Therealso maybe oneor more changesof
   the Loan Servicerunrelatedto a saleof the Note. ApplicableLaw requiresthat I be givenwritten notice of
   any changeof the IAan Servicer.The noticewill statethe nameandaddressof the new Loan Servicer,and
   also tell me the addressto which I should make my payments.The notice also will contain any other
   informationrequired by RESPA or Applicable Law. If &c Note is sold and thereaBerhe Loan is serviced
   by a Loan Servicerother thanthepurchaserof theNote, the mortgageloan servicing obligationsto mewill
   remainwith the Ioan Serviceror be transferredto a successorLoan Servicerand arenot assumedby the
   Note pachaser unlessotherwiseprovided by the Note purchaser.
         Neither I nor Leader may commence,join or bejoined to any comt action (as either an individual
   party or the member of a class) that arises tom the omer party's actions pursuant to this Security
   Instrument or that alleges that the other has not fblfilled any of its obligations under this Security
   Instrument, unless the other is notified (in the manner required under Section 15 of this Security
   Instrument)of the unfh1filled obligation and given a reasonabletime period to take correctiveaction. If
   Applicable Law pmvides a time period which wilt elapsebefore certain action can be taken, that time

  1760541580
                                                                        emic
       WtxtYl rooa»Urc                             ~orrr»afr7                                 Formuoauxlot
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 60 of 68 PageID #: 176




   period will be deemedto be reasonablefor purposesof this paragraph.The notice of accelerationand
   opportunity to cure given to me under Section22 andthenotice of the demandfor paymentin full givento
   me under Section22 will be deemedto satisfy the notice and opportunity to take corrective action
   provisionsof this Section20. All rights underthis paragrapharesubjectto Applicable Law.
         2L Continuation of Borrower's Obligations to Maintain and Protect the Property. The federal
   laws and the laws of New York Statethat relate to health, safety or environmentalprotectionare called
   "Environmental Law." EnvironmentalLaw classifiescertain substancesas toxic or hazardous.There are
   other substancesthat are consideredhazardousfor purposesof this Section 21. These substancesare
   gasoline,kerosene,other flammableor toxic petmleumproducts, toxic pesticidesand herbicides,volatile
   solvents,materialscontaining asbestosor formaldehyde,andradioactivematerials.The substancesdefined
   astoxic or hazardousby EnvironmentalLaw and the substancesconsideredhazardousfor purposesof this
   Section21 are called "Hazardous Substances.""Environmental Cleanup" includes any responseaction,
   remedial action, or removal action, as defined in Envimnmental Law. An "Environmental Condition"
   meansa conditionthat can cause,contributeto, or otherwisetrigger anEnvironmentalCleanup.
         I will not do anything affecting the Property that violates EnvironmentalLaw, and I will not allow
   anyoneelseto do so. I will not causeor permit HazardousSubstances       to bepresenton the Property.I will
   not useor storeHazardousSubstances      on the Property.I alsowill not disposeof HazardousSubstances      on
   the Property, or releaseany HazardousSubstanceon the Property, and I will not allow anyoneelseto do
                                                                                       that-
   so. I alsowill not do, nor allow anyoneelseto do, anythingaffectingthe Property that;
                                                                                       that (a) is in violation
   of any EnvironmentalLaw; (b) createsan EnvirontnentalCondition; or (c) which, due to the presence,
   use,  or releaseof   a Hazardous  Substance,createsa condition that adversely affects the value of the
   Property.The promisesin this paragraphdo not apply to the presence,use, or storageon the Propertyof
   small quantifiesof HazardousSubstances    that are generaUyrecognizedasappropriatefor normalresidential
   use and maintenanceof the Property (including, but not limited to, HazardousSubstancesin consumer
   products). I may use or store thesesmall quantitieson the Property. In addition, unlessEnvironmental
   Law requiresremovalor other action, the buildings, the improvementsandthe fixtures on the Propertyare
   permitted to contain asbestosand asbeston-containing      materials if the asbestosand asbestos-containing
   materialsareundisturbedand "non-friable" (that is, not easily crumbledby handpressure).
         I will promptly give Leaderwritten notice of: (a) any investigation,claim, demand,lawsuit or other
   action by any governmental or regulatmy agency or private party involving the Property and any
   HazardousSubstanceor EnvironmentalLaw of which I have actual knowledge; (b) any Environmental
   Condition, including but not limited to, any spilling, leaking, discharge,releaseor threatof releaseof any
   HazardousSubstance;and (c) any condition causedby the presence,use or release of a Hazardous
   Substance   which adverselyaffectsthe value of the Property.If I learn, or any governmentalor regulatory
   authority, or any private party, notifies me that any removal or other remediation of any Hazardous
   Substanceaffecting the Property is necessary,I will promptly take all necessaryremedial actions in
   accordancewith EnvironmentalLaw.
         Nothing in this SecurityInstrumentcreatesan obligationon Leaderfor anEnvironmentalCleanup.

   NON-UNIFORM COVENANTS

   I alsopromiseand agreewith Lender asfollows:
        22. Lender's Rights If Borrower Falls to Keep Promisesand Agreements.Except asprovided in
   Section18 of this Security Instrurnent, if all of the conditions stated in subsections(a), (b) and (c) of
   this Section 22 are met, Lander may require that I pay immediately the entire amount then
   remaining unpaid under the Note and ander this Security Instrument Lender may do this without
                                                                                                    FulL"
   making any further demandfor payment This requirement is called "Imraediate Paymentin
        If Lander requires Immediate Payment in Full, Leader may bring a lawsuit to take away all of
   my remaining rights in the Property and have the Property soli At this sale Leader er another
   Person may acquire the Property. This is known as "Foreclosure and Sale." In any lawsuit for
   Foreclosureand Sale, Leader will have the right to collect all costsand disbursementsand additional
   allowancesallowed by Applicable Law and win have the right to add all reasonableattorneys' feesto

   1760541580
                                                                       m.w
       Autvl
       -SINYINO)s).06
             rroosror                              pagerorr r7
                                                   rrorisoi lx                               Form3033 t/01
                                                                                                      t/Ot
   Security


Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 61 of 68 PageID #: 177




   the amount I owe Lender, which feesshall becomepart of the SumaSecured.
         Leader may require Immediate Payment in Full under this Secdon22 only if all of the fellowing
   conditions are met:
   (a) I fail to keep any promise or agreementmadein this Security Instrument or the Note, including,
   but not lhnited to, the promises to pay the Sums Securedwhen due, or if another default occurs
   under this Security Instrument;
   (b) Leader sendsto me, in the manner describedin Section15 of this Seentity Instrument, a notice
   that states:
               (1) The promise or agreementthat I faned to keep or the default that has occurred;
               (2) The action that I must take to correct that default;
               (3) A date by which I must correct the default. That date wiR be at least 30 days from the
               date on which the notice is given;
               (4) That if I do not correct the default by the date statedin the notice, Leader may require
               Immediate Payment in Full, and Lander ar another Person may acquire the Property by
               meansof Foreclosure and Sale;
               (5) That if I meet the conditions statedin Section 19 of this Security Instrument, I will have
               the right to have Leader's enforcementof this Security Instrument stopped and to havethe
               Note and this Security Instrument remain thily effective as if Immediate Payment in Fun
               had never been required; and
               (6) That I have the right in any Jawsuitfor Pereclosureand Sale to argue that I did keep
               my promises and agreementsunder the Note and under this Security Instrument, and to
               present any other defensesthat I may have; and
   (c) I do not correct the default stated in the notice from Lender by the date statedbi that notice.
         23. Leader's Obligation to Discharge this Security Instrarment. When Londer has beenpaid an
   amountsdue under the Note and under this Security Instrument, Leader will .dischargedisbsrgc this Security
   Instrumentby delivering a certificate stating that this SecurityInstrumenthasbeensatisfied.I will pay an
   costsof recording to dischargein theproper official records.I agreeto pay a fee for the dischargeof this
    SecurityInstrument, if Leader so requires.Leader may requirethat I pay sucha fee, but only if the fee is
   paid to a third party for servicesrenderedandthe chargingof the fee is permitted by Applicable Law.
         24. Agreementsabout New York Lien Law. I will receivean amountslent to me by Lendersubject
   to thetrust fund provisions of Section 13 of thc New York Lien Law. This meansthat I wilt (a) bold all
   amountswhich I receive sad which I have a right to receivefrom Leaderunder the Note as a trust fund;
   and (b) use thoseamountsto pay for ''Cost of Improvement"(as definedin Section 13 of the New York
   Lien Law) before I use them for any other purpose.The fact eat I am holding those amountsas a trust
   fund meansthat for any building or other improvement located on the Property I have a special
                   lltidcl'
   responsibilityunder the law to use the amountin themannerdescribedin this Section24-
         25. Borrower's StatermentRegarding the Property [checkbox as applicablek

        Ig    This Security Instrmnent coversreal property improved, or to be improved, by a one or two
              family dwelling only.
         H    This Security Instrumentcoversreal property principally improved, or to be innproved,by one
              or more structurescontaining, in the aggregate,not morethan six residentialdwelling units with
              eachdwelling unit having its own separatecooking facilities.
              This SecurityInstrumentdoesnot coverreal property improved asdescribedabove.




   1760541580
                                                                       wa.:
        -eusvlooou.oo                              oooo
                                                      1setoi                                 form su33viol
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 62 of 68 PageID #: 178




        BY SIGNING BELOW, I acceptand agreeto the promisesand agreementscontainedin pages1
   through17of this Security Instnanentandin any Rider signedby me andrecordedwith it

   Witnesses:




                                                                                    (Scal)
                                                Yosef Gold     By Shaya   Monheithwer
                                                As Attorney-in-Fact




                                                                                     (Scal)
                                                                                   -Bomower




                                       (Scal)                                        (Seal)
                                     -Basower                                      -Bonower




                                       (Scal)                                        (Seal)
                                     -Booewer                                      -Bonower




                                       (Seal)                                        (Seal)
                                     -Berower                                      -Banower




   1760541580
       ~SSYjmaaaas                        rasaraat17                         Farm3n33tint
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 63 of 68 PageID #: 179




                              CONDOMINIUM                   RIDER

        THIS CONDOMINIUM RIDERis made this             15th   day of    September,2006         ,
   and is incorporated into and shall be deemed to amend and supplement the Mortgage, Deed
                                                  Instrument"
   of Trust, or Security Deed (the "Security Instrument") of the same date given by the
   undersigned (the "Borrower") to secure Borrower's Note to
   JPMorganChaseBank, N.A.
                                                                                            (the
   "Lender"
   "Lender") of the same date and covering the Property described in the Security Instrument
   and located at:
   125142nd St #5
   Brooklyn, NY 11219
                                         [Property Address]
   The Property includes a unit in, together with an undivided interest in the common elements
   of, a condominium project known as:
   The 125142nd St Condo
                                  (Name of Condominium Project1
   (the "Condominium Project"). If the owners association or other entity which acts for the
   Condominium Project (the "Owners Association") holds title to property for the benefit or use
   of its members or shareholders, the Property also includes Borrower's interest in the Owners
   Association and the uses, proceeds and benefits of Borrower's interest.

        CONDOMINIUM COVENANTS. In addition to the covenants and agreements made in the
   Security Instrument, Borrower and Lander further covenant and agree as follows:
        A. Condorninium Obligadons. Borrower shall perform all of Borrower's obligations under
                                                                            Documents"
   the Condominium Project's Constituent Documents. The "Constituent                     are the: (i)
   Declaration or any other document which creates the Condominium Project; (ii) by-laws; (iii)
   code of regulations; and liv) other equivalent documents. Borrower shall promptly pay, when
   due, all dues and assessments imposed pursuant to the Constituent Documents.
        B. Property Insurance. So iong as the Owners Association maintains, with a generally
   accepted Insurance carrier. a "master" or "blanket"
                                              "blanket policy on the Condominium Project which
   is satisfactory to Londer and which provides insurance coverage in the amounts (including
   deductible levels), for the periods, and against loss by fire, hazards included within the term
               coverage,"
   "extended                and any other hazards, including, but not limited to, earthquakes and
   floods, from which Londer requires insurance, then: (i) Lender waives the provision in


   1760541580


   MULTISTATE CONDOMINIUM RIDER - Single Family - Fennie Mae/Freddie Mao UNIFORM
   INSTRUMENT
   ~-BR-88 (0411)    Form 3140 1/01
   Page 1 of 3         Initials:
   VMP Mortgage Solutions, Inc.
                                                              IIRSIIElllllllllll
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 64 of 68 PageID #: 180




   Section 3 for the Periodic Payment to Lander of the yearly premium installments for property
   insurance on the Property; and (ii) Borrower's obligation under Section 5 to maintain property
   insurance coverage on the Property la deemed satisfied to the extent that the required
   coverage is provided by the Owners Association policy.
          What Lander requires as a condition of this waiver can change during the term of the
   loan.
          Borrower shall give Londer prompt notice of any lapse in required property insurance
   coverage provided by the master or blanket policy.
          In the event of a distribution of property insurance proceeds in lieu of restoration or
   repair following e loss to the Property, whether to the unit or to common elements, any
   proceeds payable to Borrower are hereby assigned and shall be paid to Lender for application
   to the sums secured by the Security instrument, whether or not then due, with the excess, if
   any, paid to Borrower.
          C. Pubile LImbInty Insurance. Borrower shall take ouch actions as may be reasonable to
   insure that the Owners Association maintains a public liability insurance policy acceptable In
   form, amount, and extent of coverage to Londer.
           D. Condernnation. The proceeds of any award or claim for damages, direct or
   consequential, payable to Borrower in connection with any condemnation or other taking of ell
   or any part of the Property, whether of the unit or of the common elements, or for any
   conveyance in lieu of condemnation, are hereby assigned and shall be paid to Lander. Such
   proceeds shell be applied by Lander to the sums secured by the Security Instrument as
   provided in Section 11.
           E. Londer's Prior Consent. Barrower shall not, except after notice to Lander and with
   Lander's prior written consent, either partition or subdivide the Property or consent to: (i) the
   abandonment or termination of the Condominium Project, except for abandonment or
   termination required by law in the case of substantial destruction by fire or other casualty or
   in the case of a taking by condemnation or eminent domain; (ii) any amendment to any
   provision of the Constituent Documents if the provision is for the express benefit of Lander;
    (iii) termination of professional management and assumption of self-management of the
    Owners Association: or (iv) any action which would have the effect of rendering the public
   liability insurance coverage maintained by the Owners Association unacceptable to Lander.
           F. Remedies. If Borrower does not pay condominium dues and assessments when due,
   then Lander may pay them. Any amounts disbursed by Lander under this paragraph F shall
   become additional debt of Borrower secured by the Security Instrument. Unless Borrower and
    Lander agree to other terms of payment, these amounts shall bear interest from the date of
   disbursement at the Note rate and shall be payable, with interest, upon notice from Londer to
   Borrower requesting payment.




   1760541580
                                                               initials:
   ggPR    (0411)                            Page 2 of 3                           Form 3140 f/Ot
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 65 of 68 PageID #: 181




         BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained
   in this Condominium Rider.



                                       (See0                                          (Sea0
                                   -Borrower     Yosef Gold By Shaya     MonheitBorrower
                                                 As Attorney-in-Fact




                                       (Seal)                                         (Seah
                                   -Borrower                                      -Borrower




                                        (Seall                                        (SeaQ
                                    4orrower
                                    -Borrower                                     -Borrower




                                        (Seer)                                        (SeaD
                                    -Borrower                                     -Borrower



   1760541580

   ®-BR    (0411)                         Page 3 of 3                       Form 3140 1/Ot
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 66 of 68 PageID #: 182




   STATE OF NEW YORK, KINGS                                                   County ss:



        On the 15th            day ofSeptember2006                 before me, the undersigned,a notary
   public in andfor said state,personallyappeared
   Yosef Gold By Shaya Monheit                                 â€”
                                               As Attorney-in-Fact




   personallyknown to me or provedto me on the basisof satisfactoryevidenceto be the mdividual(s)whose
   name(s)is/are subscribedto the within instrumentandacknowledgedto me that he/she/theyexecutedthe
   same in his/her/their capacity(ics), and that by his/her/their signature(s) on the instrument, the
   individual(s), or the personupon behalf of which the individual(s) acted,executedthe instrument



                                                         NotaryPoh


   Tax Map Information:




   L760541580

                                                                     kidels
                                                                         :
       W(MY) Iooooreo
       -ausv)toooslos                              17of17
                                                Pore
                                                Pay'l7or17                              FormSusa1l01
                                                                                            3033 1IO1
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 67 of 68 PageID #: 183
Case 1:18-cv-06787-PKC-SJB Document 31 Filed 04/30/19 Page 68 of 68 PageID #: 184




      AFFIDAVIT             UNDER        SECTION          255 OF THE       TAX    LAW

      To be signed by the Mortgagee                   or Attorney   for Mortgagee


      STATE         OF NEW YORK
                                                1 SS.:
      COUNTY          OF ROCKLAND
                                                J

                   The undersigned,    being duly sworn,              deposes and says that he is the Attorney     for the owner           and
      holder      of the hereinafter described mortgage,              and is familiar with the facts set forth herein.


                   That a certain mortgage  was made by YOUSEF    GOLD in favor of GREENPOINT                                    MORTGAGE
      which       mortgage     was dated JULY   28, 2003 and recorded in the office of the Kings                          County Clerk on
      FEBRUARY              12.2004      in CRFN#         2004000083967       in the principal    sum of $270,000.00,     a mortgage tax of
      $5.400.00       was paid at the time of recording.


                   This    Mortgage       was assigned        by GREENPOINT              MORTGAGE            FINDING,     INC.         to D.IJ
      MORTGAGE
      recorded
                             CAPITAL          INC.
                                          herewith
                                                       by Assignment     dated,                               , which Assignment        will be
                     simultaneously


      This     Mortgage      is being assigned          by WELLS     FARGO       BANK.   N.A.. Successora by merger to WELLS
      FARGO         HOME       MORTGAGE,                INC..as Attorney-in-Fact     ibr DIJ CAPITALINC.       to JP MORGAN
      CHASE         BANK       by Assignment             dated   SEPTEMBER          1. 2006      , which   Assignment     will     be recorded
      simultaneously         herewith.


                   That a certain      mortgage       was made by YOUSEF     GOLD to JP MORGAN CHASE BANK dated
                                                                                                                    '
      in the principal       sum of $338,442.14          which mortgage is intended to be recorded simultaneously "!- herewith.


                   That    a mortgage Consolidation,    Extension and Modification Agreement   was entered    into by
      YOUSEF          GOLD     and JPMORGAN          CHASE    BANK , dated SEFFEMBER       15. 2006. combining    said
      mortgages       and extending the indebtedness to $600,000.00.


                   That    said Agreement                solely for the purpose of extending
                                                  is given                                      the payment of the original
      principal     indebtedness      which    isorunder any contingency  may  be secured by the  above mentioned mortgage,
      and that such agreement            does not create or secure any new or further indebtedness or obligation  other than
      the principal       sum of $338.442.14


              WHEREFORE,                deponent respectfully requests that such Extension Agreement                    be declared    exempt
      from taxation pursuant           to the provisions of Section 255, Article II of the Tax taw.




                                                                                              WILL           .    t              D, ESQ.


      Sworn
                              .
                  to me on this
                                   hM
      day of September,         2006

                                                                          FEUCIA 8. HIRSHFED
                                                                      Nglary Pubtle, Stala of NewYtik

                                                                                tt Rockland
                                                                    canvassionEmpose Nov. f9L


       NOTARY             PUBLIC
